UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21386 Dreyfus Manager Funds I (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Manager Funds I DREYFUS INSTITUTIONAL PRIME MONEY MARKET FUND The Fund merged into Dreyfus Cash Management on August 6, 2008. The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DREYFUS ALPHA GROWTH FUND ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For For Management 1.4 Elect Director W.J. Farrell For For Management 1.5 Elect Director H.L. Fuller For For Management 1.6 Elect Director W.A. Osborn For For Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director W.A. Reynolds For For Management 1.9 Elect Director R.S. Roberts For For Management 1.10 Elect Director S.C. Scott, III For For Management 1.11 Elect Director W.D. Smithburg For For Management 1.12 Elect Director G.F. Tilton For For Management 1.13 Elect Director M.D. White For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Report on Animal Testing Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Amos For For Management 1.2 Elect Director John Shelby Amos, II For For Management 1.3 Elect Director Paul S. Amos, II For For Management 1.4 Elect Director Yoshiro Aoki For For Management 1.5 Elect Director Michael H. Armacost For For Management 1.6 Elect Director Kriss Cloninger, III For For Management 1.7 Elect Director Joe Frank Harris For For Management 1.8 Elect Director Elizabeth J. Hudson For For Management 1.9 Elect Director Kenneth S. Janke, Sr. For For Management 1.10 Elect Director Douglas W. Johnson For For Management 1.11 Elect Director Robert B. Johnson For For Management 1.12 Elect Director Charles B. Knapp For For Management 1.13 Elect Director E. Stephen Purdom For For Management 1.14 Elect Director Barbara K. Rimer For For Management 1.15 Elect Director Marvin R. Schuster For For Management 1.16 Elect Director David Gary Thompson For For Management 1.17 Elect Director Robert L. Wright For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 5, 2008 Meeting Type: Annual Record Date: JUN 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William O. Albertini For For Management 1.2 Elect Director Lee M. Thomas For For Management 1.3 Elect Director John C. Van Roden, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: NOV 21, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Ellen Bowers For For Management 1.2 Elect Director John S. Brinzo For For Management 1.3 Elect Director Hermann Buerger For For Management 1.4 Elect Director Kevin S. Crutchfield For For Management 1.5 Elect Director E. Linn Draper, Jr. For For Management 1.6 Elect Director Glenn A. Eisenberg For For Management 1.7 Elect Director John W. Fox, Jr. For For Management 1.8 Elect Director Michael J. Quillen For For Management 1.9 Elect Director Ted G. Wood For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director Dinyar S. Devitre For For Management 4 Elect Director Thomas F. Farrell For For Management 5 Elect Director Robert E. R. Huntley For For Management 6 Elect Director Thomas W. Jones For For Management 7 Elect Director George Munoz For For Management 8 Elect Director Nabil Y. Sakkab For For Management 9 Elect Director Michael E. Szymanczyk For For Management 10 Ratify Auditors For For Management 11 Reduce Tobacco Harm to Health Against Against Shareholder 12 Report on Marketing Practices on the Against Against Shareholder Poor 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Report on Political Contributions Against Against Shareholder AMERICAN EXPRESS CO. Ticker: AXP Security ID: 025816109 Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D.F. Akerson For For Management 1.2 Elect Director C. Barshefsky For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director K.I. Chenault For For Management 1.5 Elect Director P. Chernin For Against Management 1.6 Elect Director J. Leschly For Against Management 1.7 Elect Director R.C. Levin For For Management 1.8 Elect Director R.A. Mcginn For Against Management 1.9 Elect Director E.D. Miller For Against Management 1.10 Elect Director S.S Reinemund For For Management 1.11 Elect Director R.D. Walter For Against Management 1.12 Elect Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder AMERISOURCEBERGEN CORP Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 19, 2009 Meeting Type: Annual Record Date: DEC 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard C. Gozon For For Management 2 Elect Director Michael J. Long For For Management 3 Elect Director J. Lawrence Wilson For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote ANHEUSER-BUSCH COMPANIES, INC. Ticker: BUD Security ID: 035229103 Meeting Date: NOV 12, 2008 Meeting Type: Special Record Date: OCT 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director A.D. Levinson For For Management 1.7 Elect Director Eric E. Schmidt For For Management 1.8 Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 11, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Brenneman For For Management 1.2 Elect Director Leslie A. Brun For For Management 1.3 Elect Director Gary C. Butler For For Management 1.4 Elect Director Leon G. Cooperman For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director R. Glenn Hubbard For For Management 1.7 Elect Director John P. Jones For For Management 1.8 Elect Director Frederic V. Malek For For Management 1.9 Elect Director Charles H. Noski For For Management 1.10 Elect Director Sharon T. Rowlands For For Management 1.11 Elect Director Gregory L. Summe For For Management 1.12 Elect Director Henry Taub For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management AVON PRODUCTS, INC. Ticker: AVP Security ID: 054303102 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Don Cornwell For For Management 1.2 Elect Director Edward T. Fogarty For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director Fred Hassan For Withhold Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Maria Elena Lagomasino For Withhold Management 1.7 Elect Director Ann S. Moore For Withhold Management 1.8 Elect Director Paul S. Pressler For For Management 1.9 Elect Director Gary M. Rodkin For Withhold Management 1.10 Elect Director Paula Stern For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Ratify Auditors For For Management 3 Report on Nanomaterial Product Safety Against Against Shareholder BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter E. Boomer For For Management 1.2 Elect Director James R. Gavin III For For Management 1.3 Elect Director Peter S. Hellman For For Management 1.4 Elect Director K. J. Storm For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 3, 2009 Meeting Type: Proxy Contest Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) 1.1 Elect Director Lawrence C. Best For None Management 1.2 Elect Director Alan B. Glassberg For None Management 1.3 Elect Director Robert W. Pangia For None Management 1.4 Elect Director William D. Young For None Management 2 Ratify Auditors For None Management 3 Adopt Majority Voting for Uncontested For None Management Election of Directors 4 Fix Size of Board at 13 and Remove the Against None Shareholder Board's Ability to Change the Size of the Board 5 Reincorporate in Another State [North Against None Shareholder Dakota] # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) 1.1 Elect Director Alexander J. Denner For For Shareholder 1.2 Elect Director Richard C. Mulligan For For Shareholder 1.3 Elect Director Thomas F. Deuel For Withhold Shareholder 1.4 Elect Director David Sidransky For Withhold Shareholder 2 Fix Size of Board at 13 and Remove the For For Shareholder Board's Ability to Change the Size of the Board 3 Reincorporate in Another State [North For Against Shareholder Dakota] 4 Ratify Auditors For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors BMC SOFTWARE, INC. Ticker: BMC Security ID: 055921100 Meeting Date: JUL 22, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B. Garland Cupp For For Management 1.2 Elect Director Robert E. Beauchamp For For Management 1.3 Elect Director Jon E. Barfield For For Management 1.4 Elect Director Gary Bloom For For Management 1.5 Elect Director Meldon K. Gafner For For Management 1.6 Elect Director P. Thomas Jenkins For For Management 1.7 Elect Director Louis J. Lavigne, Jr. For For Management 1.8 Elect Director Kathleen A. O'Neil For For Management 1.9 Elect Director Tom C. Tinsley For For Management 2 Ratify Auditors For For Management BRISTOL-MYERS SQUIBB CO. Ticker: BMY Security ID: 110122108 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L. Andreotti For For Management 2 Elect Director L. B. Campbell For For Management 3 Elect Director J. M. Cornelius For For Management 4 Elect Director L. J. Freeh For For Management 5 Elect Director L. H. Glimcher For For Management 6 Elect Director M. Grobstein For For Management 7 Elect Director L. Johansson For For Management 8 Elect Director A. J. Lacy For For Management 9 Elect Director V. L. Sato For For Management 10 Elect Director T. D. West, Jr. For For Management 11 Elect Director R. S. Williams For For Management 12 Ratify Auditors For For Management 13 Increase Disclosure of Executive Against Against Shareholder Compensation 14 Reduce Supermajority Vote Requirement Against Against Shareholder 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation BURLINGTON NORTHERN SANTA FE CORP. Ticker: BNI Security ID: 12189T104 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Donald G. Cook For For Management 1.3 Elect Director Vilma S. Martinez For For Management 1.4 Elect Director Marc F. Racicot For For Management 1.5 Elect Director Roy S. Roberts For For Management 1.6 Elect Director Matthew K. Rose For For Management 1.7 Elect Director Marc J. Shapiro For For Management 1.8 Elect Director J.C. Watts, Jr. For For Management 1.9 Elect Director Robert H. West For For Management 1.10 Elect Director J. Steven Whisler For For Management 1.11 Elect Director Edward E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Bylaws Call Special Meetings Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder CA INC Ticker: CA Security ID: 12673P105 Meeting Date: SEP 9, 2008 Meeting Type: Annual Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond J. Bromark For For Management 2 Elect Director Alfonse M. D'Amato For For Management 3 Elect Director Gary J. Fernandes For For Management 4 Elect Director Robert E. La Blanc For For Management 5 Elect Director Christopher B. Lofgren For For Management 6 Elect Director William E. McCracken For For Management 7 Elect Director John A. Swainson For For Management 8 Elect Director Laura S. Unger For For Management 9 Elect Director Arthur F. Weinbach For For Management 10 Elect Director Ron Zambonini For For Management 11 Ratify Auditors For For Management CALPINE CORP. Ticker: CPN Security ID: 131347304 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Cassidy For Withhold Management 1.2 Elect Director Jack A. Fusco For For Management 1.3 Elect Director Robert C. Hinckley For For Management 1.4 Elect Director David C. Merritt For For Management 1.5 Elect Director W. Benjamin Moreland For For Management 1.6 Elect Director Robert A. Mosbacher, Jr. For For Management 1.7 Elect Director Denise M. O'Leary For Withhold Management 1.8 Elect Director William J. Patterson For For Management 1.9 Elect Director J. Stuart Ryan For Withhold Management 2 Establish Range For Board Size For Against Management 3 Ratify Auditors For For Management CELGENE CORP. Ticker: CELG Security ID: 151020104 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Rodman L. Drake For For Management 1.5 Elect Director A. Hull Hayes, Jr. For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors CENTURYTEL, INC. Ticker: CTL Security ID: 156700106 Meeting Date: JAN 27, 2009 Meeting Type: Special Record Date: DEC 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Charter Eliminating Enhanced For For Management Voting Rights 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. H. Armacost For For Management 1.2 Elect Director L. F. Deily For For Management 1.3 Elect Director R. E. Denham For For Management 1.4 Elect Director R. J. Eaton For For Management 1.5 Elect Director E. Hernandez For For Management 1.6 Elect Director F. G. Jenifer For For Management 1.7 Elect Director S. Nunn For For Management 1.8 Elect Director D. J. O'Reilly For For Management 1.9 Elect Director D. B. Rice For For Management 1.10 Elect Director K. W. Sharer For For Management 1.11 Elect Director C. R. Shoemate For For Management 1.12 Elect Director R. D. Sugar For For Management 1.13 Elect Director C. Ware For For Management 1.14 Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For Withhold Management 1.3 Elect Director Gary Loveman For Withhold Management 1.4 Elect Director Ivan Menezes For Withhold Management 1.5 Elect Director Irene Miller For Withhold Management 1.6 Elect Director Keith Monda For For Management 1.7 Elect Director Michael Murphy For Withhold Management 1.8 Elect Director Jide Zeitlin For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management COLGATE-PALMOLIVE CO. Ticker: CL Security ID: 194162103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Cahill For For Management 1.2 Elect Director Jill K. Conway For For Management 1.3 Elect Director Ian Cook For For Management 1.4 Elect Director Ellen M. Hancock For For Management 1.5 Elect Director David W. Johnson For For Management 1.6 Elect Director Richard J. Kogan For For Management 1.7 Elect Director Delano E. Lewis For For Management 1.8 Elect Director J. Pedro Reinhard For For Management 1.9 Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation CONAGRA FOODS INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2008 Meeting Type: Annual Record Date: AUG 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director W.G. Jurgensen For For Management 1.5 Elect Director Ruth Ann Marshall For For Management 1.6 Elect Director Gary M. Rodkin For For Management 1.7 Elect Director Andrew J. Schindler For For Management 1.8 Elect Director Kenneth E. Stinson For For Management 2 Ratify Auditors For For Management CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: 210371100 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Ann C. Berzin For For Management 3 Elect Director James T. Brady For For Management 4 Elect Director James R. Curtiss For For Management 5 Elect Director Freeman A. Hrabowski, For For Management III 6 Elect Director Nancy Lampton For For Management 7 Elect Director Robert J. Lawless For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director Mayo A. Shattuck III For For Management 10 Elect Director John L. Skolds For For Management 11 Elect Director Michael D. Sullivan For For Management 12 Ratify Auditors For For Management CORPORATE EXECUTIVE BOARD CO. (THE) Ticker: EXBD Security ID: 21988R102 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Monahan, III For For Management 1.2 Elect Director Gregor S. Bailar For For Management 1.3 Elect Director Stephen M. Carter For For Management 1.4 Elect Director Gordon J. Coburn For For Management 1.5 Elect Director Nancy J. Karch For For Management 1.6 Elect Director David W. Kenny For For Management 1.7 Elect Director Daniel O. Leemon For For Management 2 Ratify Auditors For For Management CSX CORP. Ticker: CSX Security ID: 126408103 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. M. Alvarado For For Management 1.2 Elect Director A. Behring For For Management 1.3 Elect Director Sen. J. B. Breaux For For Management 1.4 Elect Director S. T. Halverson For For Management 1.5 Elect Director E. J. Kelly, III For For Management 1.6 Elect Director G. H. Lamphere For For Management 1.7 Elect Director J. D. McPherson For For Management 1.8 Elect Director T. T. O'Toole For For Management 1.9 Elect Director D. M. Ratcliffe For For Management 1.10 Elect Director D. J. Shepard For For Management 1.11 Elect Director M. J. Ward For For Management 2 Ratify Auditors For For Management DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 12, 2008 Meeting Type: Annual Record Date: JUL 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard L. Berry For For Management 1.2 Elect Director Odie C. Donald For For Management 1.3 Elect Director David H. Hughes For For Management 1.4 Elect Director Charles A Ledsinger, Jr. For For Management 1.5 Elect Director William M. Lewis, Jr. For For Management 1.6 Elect Director Connie Mack, III For For Management 1.7 Elect Director Andrew H. (Drew) Madsen For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Michael D. Rose For For Management 1.10 Elect Director Maria A. Sastre For For Management 1.11 Elect Director Jack A. Smith For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DIEBOLD, INC. Ticker: DBD Security ID: 253651103 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phillip R. Cox For Withhold Management 1.2 Elect Director Richard L. Crandall For Withhold Management 1.3 Elect Director Gale S. Fitzgerald For Withhold Management 1.4 Elect Director Phillip B. Lassiter For Withhold Management 1.5 Elect Director John N. Lauer For Withhold Management 1.6 Elect Director Eric J. Roorda For Withhold Management 1.7 Elect Director Thomas W. Swidarski For For Management 1.8 Elect Director Henry D. G. Wallace For Withhold Management 1.9 Elect Director Alan J. Weber For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management DOLLAR TREE INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold S. Barron For For Management 1.2 Elect Director J. Douglas Perry For For Management 1.3 Elect Director Thomas A. Saunders III For For Management 1.4 Elect Director Carl P. Zeithaml For For Management 2 Declassify the Board of Directors Against For Shareholder DRESSER-RAND GROUP INC. Ticker: DRC Security ID: 261608103 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Macaulay For For Management 1.2 Elect Director Vincent R. Volpe Jr. For For Management 1.3 Elect Director Rita V. Foley For Withhold Management 1.4 Elect Director Louis A. Raspino For Withhold Management 1.5 Elect Director Philip R. Roth For For Management 1.6 Elect Director Michael L. Underwood For For Management 1.7 Elect Director Jean-Paul Vettier For Withhold Management 1.8 Elect Director Joseph C. Winkler III For For Management 2 Ratify Auditors For For Management ECOLAB, INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie S. Biller For For Management 1.2 Elect Director Jerry A. Grundhofer For For Management 1.3 Elect Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Declassify the Board of Directors Against For Shareholder ELI LILLY AND CO. Ticker: LLY Security ID: 532457108 Meeting Date: APR 20, 2009 Meeting Type: Annual Record Date: FEB 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin S. Feldstein For Withhold Management 1.2 Elect Director J. Erik Fyrwald For Withhold Management 1.3 Elect Director Ellen R. Marram For Withhold Management 1.4 Elect Director Douglas R. Oberhelman For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Amend Vote Requirements to Amend Against For Shareholder Articles/Bylaws/Charter 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EMBARQ CORP Ticker: EQ Security ID: 29078E105 Meeting Date: JAN 27, 2009 Meeting Type: Special Record Date: DEC 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director W. Paul Fitzgerald For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Permit Right to Call Special Meeting For For Management 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EXPRESS SCRIPTS, INC. Ticker: ESRX Security ID: 302182100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary G. Benanav For For Management 1.2 Elect Director Frank J. Borelli For For Management 1.3 Elect Director Maura C. Breen For For Management 1.4 Elect Director Nicholas J. LaHowchic For For Management 1.5 Elect Director Thomas P. Mac Mahon For For Management 1.6 Elect Director Frank Mergenthaler For For Management 1.7 Elect Director Woodrow A Myers, Jr, MD For For Management 1.8 Elect Director John O. Parker, Jr. For For Management 1.9 Elect Director George Paz For For Management 1.10 Elect Director Samuel K. Skinner For For Management 1.11 Elect Director Seymour Sternberg For For Management 1.12 Elect Director Barrett A. Toan For For Management 2 Ratify Auditors For For Management FIRST SOLAR INC Ticker: FSLR Security ID: 336433107 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Ahearn For For Management 1.2 Elect Director Craig Kennedy For For Management 1.3 Elect Director James F. Nolan For For Management 1.4 Elect Director J. Thomas Presby For For Management 1.5 Elect Director Paul H. Stebbins For Withhold Management 1.6 Elect Director Michael Sweeney For Withhold Management 1.7 Elect Director Jose H. Villarreal For Withhold Management 2 Ratify Auditors For For Management FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl R. Lewis For For Management 1.2 Elect Director Steven E. Wynne For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management FLOWSERVE CORP. Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger L. Fix For For Management 1.2 Elect Director Lewis M. Kling For For Management 1.3 Elect Director James O. Rollans For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 11, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard Solomon For For Management 1.2 Elect Director L.S. Olanoff For For Management 1.3 Elect Director Nesli Basgoz For For Management 1.4 Elect Director William J. Candee, III For For Management 1.5 Elect Director George S. Cohan For For Management 1.6 Elect Director Dan L. Goldwasser For For Management 1.7 Elect Director Kenneth E. Goodman For For Management 1.8 Elect Director Lester B. Salans For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: MAY 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Michael N. Rosen For For Management 1.3 Elect Director Edward A. Volkwein For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GAP, INC., THE Ticker: GPS Security ID: 364760108 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adrian D. P. Bellamy For For Management 1.2 Elect Director Domenico De Sole For For Management 1.3 Elect Director Donald G. Fisher For For Management 1.4 Elect Director Robert J. Fisher For For Management 1.5 Elect Director Bob L. Martin For For Management 1.6 Elect Director Jorge P. Montoya For For Management 1.7 Elect Director Glenn K. Murphy For For Management 1.8 Elect Director James M. Schneider For For Management 1.9 Elect Director Mayo A. Shattuck III For For Management 1.10 Elect Director Kneeland C. Youngblood For For Management 2 Ratify Auditors For For Management GENERAL DYNAMICS CORP. Ticker: GD Security ID: 369550108 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas D. Chabraja For For Management 2 Elect Director James S. Crown For For Management 3 Elect Director William P. Fricks For For Management 4 Elect Director Jay L. Johnson For For Management 5 Elect Director George A. Joulwan For For Management 6 Elect Director Paul G. Kaminski For For Management 7 Elect Director John M. Keane For For Management 8 Elect Director Deborah J. Lucas For For Management 9 Elect Director Lester L. Lyles For For Management 10 Elect Director J. Christopher Reyes For For Management 11 Elect Director Robert Walmsley For For Management 12 Approve Omnibus Stock Plan For For Management 13 Approve Nonqualified Employee Stock For For Management Purchase Plan 14 Ratify Auditors For For Management 15 Report on Space-based Weapons Program Against Against Shareholder 16 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives GENZYME CORP. Ticker: GENZ Security ID: 372917104 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas A. Berthiaume For For Management 2 Elect Director Gail K. Boudreaux For For Management 3 Elect Director Robert J. Carpenter For For Management 4 Elect Director Charles L. Cooney For For Management 5 Elect Director Victor J. Dzau For For Management 6 Elect Director Connie Mack III For For Management 7 Elect Director Richard F. Syron For For Management 8 Elect Director Henri A. Termeer For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Approve Qualified Employee Stock For For Management Purchase Plan 11 Ratify Auditors For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W.O. Garrett For For Management 1.7 Elect Director E. Gordon Gee For For Management 1.8 Elect Director Brian Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Paula Stern For For Management 1.14 Elect Director Alfred J. Verrecchia For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management HONEYWELL INTERNATIONAL, INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon M. Bethune For Against Management 1.2 Elect Director Jaime Chico Pardo For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director D. Scott Davis For For Management 1.5 Elect Director Linnet F. Deily For For Management 1.6 Elect Director Clive R. Hollick For Against Management 1.7 Elect Director George Paz For For Management 1.8 Elect Director Bradley T. Sheares For Against Management 1.9 Elect Director John R. Stafford For Against Management 1.10 Elect Director Michael W. Wright For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt Anti Gross-up Policy Against For Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Denis J. Salamone For For Management 1.2 Elect Director Michael W. Azzara For For Management 1.3 Elect Director Victoria H. Bruni For For Management 2 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: 459200101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. J. P. Belda For For Management 1.2 Elect Director C. Black For For Management 1.3 Elect Director W. R. Brody For For Management 1.4 Elect Director K. I. Chenault For For Management 1.5 Elect Director M. L. Eskew For For Management 1.6 Elect Director S. A. Jackson For Against Management 1.7 Elect Director T. Nishimuro For For Management 1.8 Elect Director J. W. Owens For For Management 1.9 Elect Director S. J. Palmisano For For Management 1.10 Elect Director J. E. Spero For For Management 1.11 Elect Director S. Taurel For For Management 1.12 Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph R. Bronson For For Management 2 Elect Director Thomas M.T. Niles For For Management 3 Elect Director Noel G. Watson For For Management 4 Elect Director John F. Coyne For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott Kriens For For Management 1.2 Elect Director Stratton Sclavos For For Management 1.3 Elect Director William R. Stensrud For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director Loren K. Carroll For For Management 2 Ratify Auditors For For Management 3 Amend By-laws to Establish Board Human Against Against Shareholder Rights Committee 4 Establish Independent Director Against Against Shareholder Committee to Review and Report on Financial Misconducts and Human Rights Abuses KIMBERLY-CLARK CORP. Ticker: KMB Security ID: 494368103 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Alm For For Management 1.2 Elect Director Dennis R. Beresford For For Management 1.3 Elect Director John F. Bergstrom For For Management 1.4 Elect Director Abelardo E. Bru For For Management 1.5 Elect Director Robert W. Decherd For For Management 1.6 Elect Director Thomas J. Falk For For Management 1.7 Elect Director Mae C. Jemison For For Management 1.8 Elect Director Ian C. Read For For Management 1.9 Elect Director G. Craig Sullivan For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against Against Shareholder L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Millard For For Management 1.2 Elect Director Arthur L. Simon For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management LIFE TECHNOLOGIES CORP Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Grimm For For Management 1.2 Elect Director Gregory T. Lucier For For Management 1.3 Elect Director Per A. Peterson, Ph. D. For For Management 1.4 Elect Director William S. Shanahan For For Management 1.5 Elect Director Arnold J. Levine, Ph. D. For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management LOEWS CORP. Ticker: L Security ID: 540424108 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A.E. Berman For For Management 2 Elect Director J.L. Bower For For Management 3 Elect Director C.M. Diker For For Management 4 Elect Director P.J. Fribourg For For Management 5 Elect Director W.L. Harris For For Management 6 Elect Director P.A. Laskawy For Against Management 7 Elect Director K. Miller For For Management 8 Elect Director G.R. Scott For For Management 9 Elect Director A.H. Tisch For For Management 10 Elect Director J.S. Tisch For For Management 11 Elect Director J.M. Tisch For For Management 12 Ratify Auditors For For Management 13 Amend Articles to Simplify and Update For For Management Charter 14 Provide for Cumulative Voting Against Against Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Almon For Withhold Management 1.2 Elect Director Kit D. Dietz For Withhold Management 1.3 Elect Director Nigel Travis For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard Haythornthwaite For For Management 1.2 Elect Director David R. Carlucci For For Management 1.3 Elect Director Robert W. Selander For For Management 2 Amend Certificate of Incorporation to For For Management Increase Size of Board and Amend Director Qualifications 3 Ratify Auditors For For Management MCDONALD'S CORP. Ticker: MCD Security ID: 580135101 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. McKenna For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Phase out Sales of Eggs from Battery Against Against Shareholder Cage Hens MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Dzau For For Management 1.2 Elect Director William A. Hawkins For For Management 1.3 Elect Director Shirley A. Jackson For For Management 1.4 Elect Director Denise M. O'Leary For For Management 1.5 Elect Director Jean-Pierre Rosso For For Management 1.6 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management MEMC ELECTRONIC MATERIALS, INC. Ticker: WFR Security ID: 552715104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Boehlke For For Management 1.2 Elect Director C. Douglas Marsh For For Management 1.3 Elect Director Michael McNamara For For Management 2 Ratify Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director Rochelle B. Lazarus For For Management 10 Elect Director Carlos E. Represas For For Management 11 Elect Director Thomas E. Shenk For For Management 12 Elect Director Anne M. Tatlock For For Management 13 Elect Director Samuel O. Thier For For Management 14 Elect Director Wendell P. Weeks For For Management 15 Elect Director Peter C. Wendell For For Management 16 Ratify Auditors For For Management 17 Fix Number of Directors For For Management 18 Amend Bylaws Call Special Meetings Against For Shareholder 19 Require Independent Lead Director Against Against Shareholder 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice L. Fields For For Management 2 Elect Director Hugh Grant For For Management 3 Elect Director C. Steven McMillan For For Management 4 Elect Director Robert J. Stevens For For Management 5 Ratify Auditors For For Management MURPHY OIL CORP. Ticker: MUR Security ID: 626717102 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank W. Blue For For Management 1.2 Elect Director Claiborne P. Deming For For Management 1.3 Elect Director Robert A. Hermes For For Management 1.4 Elect Director James V. Kelley For For Management 1.5 Elect Director R. Madison Murphy For For Management 1.6 Elect Director William C. Nolan, Jr. For For Management 1.7 Elect Director Ivar B. Ramberg For For Management 1.8 Elect Director Neal E. Schmale For For Management 1.9 Elect Director David J. H. Smith For For Management 1.10 Elect Directors Caroline G. Theus For For Management 1.11 Elect Director David M. Wood For For Management 2 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 3 Ratify Auditors For For Management NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Nuti For For Management 1.2 Elect Director Gary Daichendt For For Management 1.3 Elect Director Robert P. DeRodes For For Management 1.4 Elect Director Quincy Allen For For Management 1.5 Elect Director Richard L. Clemmer For For Management 2.0 Ratify Auditors For For Management NEWMONT MINING CORP. Ticker: NEM Security ID: 651639106 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glen A. Barton For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director Joseph A. Carrabba For For Management 1.4 Elect Director Noreen Doyle For For Management 1.5 Elect Director Veronica M. Hagen For For Management 1.6 Elect Director Michael S. Hamson For For Management 1.7 Elect Director Robert J. Miller For For Management 1.8 Elect Director Richard T. O'Brien For For Management 1.9 Elect Director John B. Prescott For For Management 1.10 Elect Director Donald C. Roth For For Management 1.11 Elect Director James V. Taranik For For Management 1.12 Elect Director Simon Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 4 Require a Majority Vote for the Against For Shareholder Election of Directors NORTHERN TRUST CORP. Ticker: NTRS Security ID: 665859104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For Withhold Management 1.3 Elect Director Susan Crown For Withhold Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Arthur L. Kelly For For Management 1.6 Elect Director Robert C. McCormack For For Management 1.7 Elect Director Edward J. Mooney For Withhold Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director John W. Rowe For For Management 1.10 Elect Director Harold B. Smith For For Management 1.11 Elect Director William D. Smithburg For Withhold Management 1.12 Elect Director Enrique J. Sosa For For Management 1.13 Elect Director Charles A. Tribbett III For Withhold Management 1.14 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation NORTHROP GRUMMAN CORP. Ticker: NOC Security ID: 666807102 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis W. Coleman For For Management 2 Elect Director Thomas B. Fargo For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Kevin W. Sharer For For Management 12 Elect Director Ronald D. Sugar For For Management 13 Ratify Auditors For For Management 14 Report on Space-based Weapons Program Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings NYSE EURONEXT Ticker: NYX Security ID: 629491101 Meeting Date: APR 2, 2009 Meeting Type: Annual Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellyn L. Brown For For Management 1.2 Elect Director Marshall N. Carter For For Management 1.3 Elect Director Patricia M. Cloherty For For Management 1.4 Elect Director Sir George Cox For For Management 1.5 Elect Director Sylvain Hefes For For Management 1.6 Elect Director Jan-Michiel Hessels For For Management 1.7 Elect Director Dominique Hoenn For For Management 1.8 Elect Director Shirley Ann Jackson For Withhold Management 1.9 Elect Director James S. McDonald For For Management 1.10 Elect Director Duncan M. McFarland For For Management 1.11 Elect Director James J. McNulty For For Management 1.12 Elect Director Duncan L. Niederauer For For Management 1.13 Elect Director Baron Jean Peterbroeck For For Management 1.14 Elect Director Alice M. Rivlin For For Management 1.15 Elect Director Ricardo Salgado For For Management 1.16 Elect Director Jean-Francois Theodore For For Management 1.17 Elect Director Rijnhard van Tets For For Management 1.18 Elect Director Sir Brian Williamson For For Management 2 Ratify Auditors For For Management 3 Issue Stock Certificate of Ownership Against Against Shareholder 4 Reduce Supermajority Vote Requirement Against For Shareholder OCCIDENTAL PETROLEUM CORP. Ticker: OXY Security ID: 674599105 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Ronald W. Burkle For Against Management 1.3 Elect Director John S. Chalsty For Against Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For Against Management 1.6 Elect Director Ray R. Irani For Against Management 1.7 Elect Director Irvin W. Maloney For Against Management 1.8 Elect Director Avedick B. Poladian For Against Management 1.9 Elect Director Rodolfo Segovia For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 1.11 Elect Director Rosemary Tomich For Against Management 1.12 Elect Director Walter L. Weisman For Against Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For Against Management 4 Report on Host Country Social and Against Against Shareholder Environmental Laws OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For Withhold Management 1.4 Elect Director Robert Charles Clark For For Management 1.5 Elect Director Leonard S. Coleman, Jr. For Withhold Management 1.6 Elect Director Errol M. Cook For For Management 1.7 Elect Director Susan S. Denison For Withhold Management 1.8 Elect Director Michael A. Henning For Withhold Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For Withhold Management 1.12 Elect Director Gary L. Roubos For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan OVERSEAS SHIPHOLDING GROUP, INC. Ticker: OSG Security ID: 690368105 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morten Arntzen For For Management 1.2 Elect Director Oudi Recanati For Withhold Management 1.3 Elect Director G. Allen Andreas, III For For Management 1.4 Elect Director Alan R. Batkin For For Management 1.5 Elect Director Thomas B. Coleman For Withhold Management 1.6 Elect Director Charles A. Fribourg For Withhold Management 1.7 Elect Director Stanley Komaroff For For Management 1.8 Elect Director Solomon N. Merkin For For Management 1.9 Elect Director Joel I. Picket For For Management 1.10 Elect Director Ariel Recanati For For Management 1.11 Elect Director Thomas F. Robards For For Management 1.12 Elect Director Jean-Paul Vettier For Withhold Management 1.13 Elect Director Michael J. Zimmerman For For Management 2 Amend Executive Incentive Bonus Plan For For Management PACTIV CORP. Ticker: PTV Security ID: 695257105 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry D. Brady For For Management 1.2 Elect Director K. Dane Brooksher For For Management 1.3 Elect Director Robert J. Darnall For For Management 1.4 Elect Director Mary R. (Nina) Henderson For For Management 1.5 Elect Director N. Thomas Linebarger For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Richard L. Wambold For For Management 1.8 Elect Director Norman H. Wesley For For Management 2 Ratify Auditors For For Management PEABODY ENERGY CORP. Ticker: BTU Security ID: 704549104 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director William E. James For For Management 1.3 Elect Director Robert B. Karn III For Withhold Management 1.4 Elect Director M. Frances Keeth For For Management 1.5 Elect Director Henry E. Lentz For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director Michael S. Brown For For Management 1.3 Elect Director M. Anthony Burns For For Management 1.4 Elect Director Robert N. Burt For For Management 1.5 Elect Director W. Don Cornwell For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director Jeffrey B. Kindler For For Management 1.10 Elect Director George A. Lorch For For Management 1.11 Elect Director Dana G. Mead For For Management 1.12 Elect Director Suzanne Nora Johnson For For Management 1.13 Elect Director Stephen W. Sanger For For Management 1.14 Elect Director William C. Steere, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Limit/Prohibit Executive Stock-Based Against Against Shareholder Awards 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Provide for Cumulative Voting Against Against Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director J. Dudley Fishburn For For Management 1.5 Elect Director Graham Mackay For For Management 1.6 Elect Director Sergio Marchionne For For Management 1.7 Elect Director Lucio A. Noto For For Management 1.8 Elect Director Carlos Slim Helu For For Management 1.9 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne M. Busquet For For Management 1.2 Elect Director Anne Sutherland Fuchs For For Management 1.3 Elect Director James H. Keyes For For Management 1.4 Elect Director David L. Shedlarz For For Management 1.5 Elect Director David B. Snow, Jr. For For Management 2 Ratify Auditors For For Management PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For Against Management 1.3 Elect Director Paul W. Chellgren For Against Management 1.4 Elect Director Robert N. Clay For For Management 1.5 Elect Director Kay Coles James For Against Management 1.6 Elect Director Richard B. Kelson For Against Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For Against Management 1.14 Elect Director Stephen G. Thieke For For Management 1.15 Elect Director Thomas J. Usher For Against Management 1.16 Elect Director George H. Walls, Jr. For For Management 1.17 Elect Director Helge H. Wehmeier For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 12, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don R. Graber For For Management 1.2 Elect Director Lester L. Lyles For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management PRICELINE.COM INC. Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Approve Right to Call Special Meetings For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings RAYTHEON CO. Ticker: RTN Security ID: 755111507 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Frederic M. Poses For For Management 4 Elect Director Michael C. Ruettgers For For Management 5 Elect Director Ronald L. Skates For For Management 6 Elect Director William R. Spivey For For Management 7 Elect Director Linda G. Stuntz For For Management 8 Elect Director William H. Swanson For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Provide for Cumulative Voting Against Against Shareholder 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven A. Burd For For Management 1.2 Elect Director Janet E. Grove For For Management 1.3 Elect Director Mohan Gyani For For Management 1.4 Elect Director Paul Hazen For For Management 1.5 Elect Director Frank C. Herringer For For Management 1.6 Elect Director Robert I. MacDonnell For For Management 1.7 Elect Director Kenneth W. Oder For For Management 1.8 Elect Director Rebecca A. Stirn For For Management 1.9 Elect Director William Y. Tauscher For For Management 1.10 Elect Director Raymond G. Viault For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives SARA LEE CORP. Ticker: SLE Security ID: 803111103 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brenda C. Barnes For For Management 2 Elect Director Christopher B. Begley For For Management 3 Elect Director Crandall C. Bowles For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director Laurette T. Koellner For For Management 7 Elect Director Cornelis J.A. van Lede For For Management 8 Elect Director John McAdam For For Management 9 Elect Director Ian Prosser For For Management 10 Elect Director Rozanne L. Ridgway For For Management 11 Elect Director Norman R. Sorensen For For Management 12 Elect Director Jeffrey W. Ubben For For Management 13 Elect Director Jonathan P. Ward For For Management 14 Ratify Auditors For For Management 15 Re-Approve Performance Measures For For Management SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECT WILLIAM D. WATKINS AS A DIRECTOR For For Management 2 ELECT STEPHEN J. LUCZO AS A DIRECTOR For For Management 3 ELECT FRANK J. BIONDI AS A DIRECTOR For For Management 4 ELECT WILLIAM W. BRADLEY AS A DIRECTOR For For Management 5 ELECT DONALD E. KIERNAN AS A DIRECTOR For For Management 6 ELECT DAVID F. MARQUARDT AS A DIRECTOR For For Management 7 ELECT LYDIA M. MARSHALL AS A DIRECTOR For For Management 8 ELECT C.S. PARK AS A DIRECTOR For For Management 9 ELECT GREGORIO REYES AS A DIRECTOR For For Management 10 ELECT JOHN W. THOMPSON AS A DIRECTOR For For Management 11 PROPOSAL TO APPROVE THE SEAGATE For For Management TECHNOLOGY EXECUTIVE OFFICER PERFORMANCE BONUS PLAN. 12 PROPOSAL TO RATIFY THE APPOINTMENT OF For For Management ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SEAGATE TECHNOLOGY FOR THE FISCAL YEAR ENDING JULY 3, 2009. SILICON LABORATORIES INC. Ticker: SLAB Security ID: 826919102 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harvey B. Cash For For Management 1.2 Elect Director Necip Sayiner For For Management 1.3 Elect Director David R. Welland For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan SLM CORPORATION (SALLIE MAE) Ticker: SLM Security ID: 78442P106 Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ann Torre Bates For For Management 2 Elect Director William M. Diefenderfer, For For Management III 3 Elect Director Diane Suitt Gilleland For For Management 4 Elect Director Earl A. Goode For For Management 5 Elect Director Ronald F. Hunt For For Management 6 Elect Director Albert L. Lord For For Management 7 Elect Director Michael E. Martin For For Management 8 Elect Director Barry A. Munitz For For Management 9 Elect Director Howard H. Newman For For Management 10 Elect Director A. Alexander Porter, Jr. For For Management 11 Elect Director Frank C. Puleo For For Management 12 Elect Director Wolfgang Schoellkopf For For Management 13 Elect Director Steven L. Shapiro For For Management 14 Elect Director J. Terry Strange For For Management 15 Elect Director Anthony P. Terracciano For For Management 16 Elect Director Barry L. Williams For For Management 17 Approve Non-Employee Director Omnibus For For Management Stock Plan 18 Approve Omnibus Stock Plan For For Management 19 Ratify Auditors For For Management SNAP-ON INCORPORATED Ticker: SNA Security ID: 833034101 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce S. Chelberg For For Management 1.2 Elect Director Karen L. Daniel For For Management 1.3 Elect Director Nathan J. Jones For For Management 1.4 Elect Director Arthur L. Kelly For For Management 2 Ratify Auditors For For Management SOHU.COM INC. Ticker: SOHU Security ID: 83408W103 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Zhang For For Management 1.2 Elect Director Charles Huang For For Management 1.3 Elect Director Dave Qi For For Management 1.4 Elect Director Shi Wang For Withhold Management 2 Ratify Auditors For For Management SOUTHWESTERN ENERGY CO. Ticker: SWN Security ID: 845467109 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis E. Epley, Jr. For For Management 1.2 Elect Director Robert L. Howard For Withhold Management 1.3 Elect Director Harold M. Korell For For Management 1.4 Elect Director Vello A. Kuuskraa For Withhold Management 1.5 Elect Director Kenneth R. Mourton For Withhold Management 1.6 Elect Director Charles E. Scharlau For For Management 2 Ratify Auditors For For Management STATE STREET CORP. (BOSTON) Ticker: STT Security ID: 857477103 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director K. Burnes For For Management 1.2 Elect Director P. Coym For For Management 1.3 Elect Director P. de Saint-Aignan For For Management 1.4 Elect Director A. Fawcett For For Management 1.5 Elect Director D. Gruber For For Management 1.6 Elect Director L. Hill For Withhold Management 1.7 Elect Director R. Kaplan For For Management 1.8 Elect Director C. LaMantia For For Management 1.9 Elect Director R. Logue For For Management 1.10 Elect Director R. Sergel For Withhold Management 1.11 Elect Director R. Skates For For Management 1.12 Elect Director G. Summe For For Management 1.13 Elect Director R. Weissman For Withhold Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Ratify Auditors For For Management 6 Limit Auditor from Providing Non-Audit Against Against Shareholder Services STRAYER EDUCATION, INC. Ticker: STRA Security ID: 863236105 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert S. Silberman For For Management 1.2 Elect Director Dr. Charlotte F. Beason For For Management 1.3 Elect Director William E. Brock For For Management 1.4 Elect Director David A. Coulter For For Management 1.5 Elect Director Robert R. Grusky For For Management 1.6 Elect Director Robert L. Johnson For Against Management 1.7 Elect Director Todd A. Milano For Against Management 1.8 Elect Director G. Thomas Waite, III For For Management 1.9 Elect Director J. David Wargo For Against Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: APR 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Irwin S. Cohen For For Management 2 Elect Director Ronald E. Daly For For Management 3 Elect Director Lawrence A. Del Santo For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Craig R. Herkert For For Management 6 Elect Director Kathi P. Seifert For For Management 7 Ratify Auditors For For Management 8 Report on Halting Tobacco Sales Against Against Shareholder 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Edward D. Breen as Director For For Management 1.2 Elect Timothy M. Donahue as Director For For Management 1.3 Elect Brian Duperreault as Director For For Management 1.4 Elect Bruce S. Gordon as Director For For Management 1.5 Elect Rajiv Gupta as Director For For Management 1.6 Elect John A. Krol as Director For For Management 1.7 Elect Brendan R. O' Neil as Director For For Management 1.8 Elect William S. Stavropoulos as For For Management Director 1.9 Elect Sandra Wijnberg as Director For For Management 1.10 Elect Jerome B. York as Director For For Management 1.11 Elect David Yost as Director For For Management 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Amend 2004 Stock and Incentive Plan For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Special Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change of Domicile For For Management 2 Increase Authorized Capital For For Management 3 Change Company Name to Tyco For For Management International Ltd. 4 Amend Corporate Purpose For For Management 5 Adopt New Articles of Association For For Management 6 Confirmation of Swiss Law as the For For Management Authoritative Governing Legislation 7 Approve Schaffhausen, Switzerland as For For Management Our Principal Place of Business 8 Appoint PriceWaterhouseCoopers AG, For For Management Zurich as Special Auditor 9 Ratify Deloitte AG as Auditors For For Management 10 Approve Dividends in the Form of a For For Management Capital Reduction 11 Adjourn Meeting For For Management UNION PACIFIC CORP. Ticker: UNP Security ID: 907818108 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Michael W. McConnell For For Management 1.9 Elect Director Thomas F. McLarty III For For Management 1.10 Elect Director Steven R. Rogel For For Management 1.11 Elect Director Jose H. Villarreal For For Management 1.12 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director F. Duane Ackerman For For Management 1.2 Elect Director Michael J. Burns For For Management 1.3 Elect Director D. Scott Davis For For Management 1.4 Elect Director Stuart E. Eizenstat For For Management 1.5 Elect Director Michael L. Eskew For For Management 1.6 Elect Director William R. Johnson For For Management 1.7 Elect Director Ann M. Livermore For For Management 1.8 Elect Director Rudy Markham For For Management 1.9 Elect Director John W. Thompson For For Management 1.10 Elect Director Carol B. Tome For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management UNITED STATES STEEL CORP. Ticker: X Security ID: 912909108 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Lucchino For For Management 1.2 Elect Director Seth E. Schofield For For Management 1.3 Elect Director John P. Surma For For Management 1.4 Elect Director David S. Sutherland For For Management 2 Ratify Auditors For For Management URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For For Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Glen T. Senk For For Management 1.4 Elect Director Joel S. Lawson III For For Management 1.5 Elect Director Richard A. Hayne For For Management 1.6 Elect Director Harry S. Cherken, Jr. For For Management 2 Adopt ILO Based Code of Conduct Against Against Shareholder VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: DEC 16, 2008 Meeting Type: Special Record Date: NOV 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hani Al-Qadi For For Management 1.2 Elect Director Charles T. Doyle For For Management 1.3 Elect Director Peter Hawkins For For Management 1.4 Elect Director David I. McKay For For Management 1.5 Elect Director Charles W. Scharf For For Management 1.6 Elect Director Segismundo For For Management Schulin-Zeuthen 2.1 Elect Director Thomas J. Campbell For For Management 2.2 Elect Director Gary P. Coughlan For For Management 2.3 Elect Director Mary B. Cranston For For Management 2.4 Elect Director Francisco Javier For For Management Fernandez-Carbajal 2.5 Elect Director Suzanne Nora Johnson For For Management 2.6 Elect Director Joseph. W. Saunders For For Management 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Allen I. Questrom For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 18 Pay For Superior Performance Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 22 Stock Retention/Holding Period Against Against Shareholder WASTE MANAGEMENT, INC. Ticker: WMI Security ID: 94106L109 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pastora San Juan For For Management Cafferty 1.2 Elect Director Frank M. Clark, Jr. For For Management 1.3 Elect Director Patrick W. Gross For For Management 1.4 Elect Director John C. Pope For For Management 1.5 Elect Director W. Robert Reum For For Management 1.6 Elect Director Steven G. Rothmeier For For Management 1.7 Elect Director David P. Steiner For For Management 1.8 Elect Director Thomas H. Weidemeyer For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Omnibus Stock Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder WEBMD HEALTH CORP. Ticker: WBMD Security ID: 94770V102 Meeting Date: DEC 10, 2008 Meeting Type: Annual Record Date: OCT 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome C. Keller For For Management 1.2 Elect Director Martin J. Wygod For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management WYNDHAM WORLDWIDE CORP Ticker: WYN Security ID: 98310W108 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P. Holmes For For Management 1.2 Elect Director Myra J. Biblowit For Withhold Management 1.3 Elect Director Pauline D.E. Richards For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Eliminate or Restrict Severance Against For Shareholder Agreements (Change-in-Control) 5 Require Independent Board Chairman Against For Shareholder YUM BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Dorman For For Management 1.2 Elect Director Massimo Ferragamo For For Management 1.3 Elect Director J. David Grissom For For Management 1.4 Elect Director Bonnie G. Hill For For Management 1.5 Elect Director Robert Holland, Jr. For For Management 1.6 Elect Director Kenneth G. Langone For For Management 1.7 Elect Director Jonathan S. Linen For For Management 1.8 Elect Director Thomas C. Nelson For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Thomas M. Ryan For For Management 1.11 Elect Director Jing-Shyh S. Su For For Management 1.12 Elect Director Jackie Trujillo For For Management 1.13 Elect Director Robert D. Walter For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Submit Shareholder Rights Plan (Poison Against Against Shareholder Pill) to Shareholder Vote 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Report on Sustainability and Food Against Against Shareholder Safety in the Supply Chain 7 Adopt Principles for Health Care Reform Against Against Shareholder 8 Report on Animal Welfare Policies Against Against Shareholder DREYFUS PREMIER INTRINSIC VALUE FUND The Fund merged into Dreyfus Strategic Value Fund on August 27, 2008. BMC SOFTWARE, INC. Ticker: BMC Security ID: 055921100 Meeting Date: JUL 22, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B. Garland Cupp For For Management 1.2 Elect Director Robert E. Beauchamp For For Management 1.3 Elect Director Jon E. Barfield For For Management 1.4 Elect Director Gary Bloom For For Management 1.5 Elect Director Meldon K. Gafner For For Management 1.6 Elect Director P. Thomas Jenkins For For Management 1.7 Elect Director Louis J. Lavigne, Jr. For For Management 1.8 Elect Director Kathleen A. O'Neil For For Management 1.9 Elect Director Tom C. Tinsley For For Management 2 Ratify Auditors For For Management CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: 210371100 Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: APR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Douglas L. Becker For For Management 3 Elect Director Ann C. Berzin For For Management 4 Elect Director James T. Brady For For Management 5 Elect Director Edward A. Crooke For For Management 6 Elect Director James R. Curtiss For For Management 7 Elect Director Freeman A. Hrabowski, For For Management III 8 Elect Director Nancy Lampton For For Management 9 Elect Director Robert J. Lawless For For Management 10 Elect Director Lynn M. Martin For For Management 11 Elect Director Mayo A. Shattuck, III For For Management 12 Elect Director John L. Skolds For For Management 13 Elect Director Michael D. Sullivan For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For Against Management INTERACTIVE BROKERS GROUP INC. Ticker: IBKR Security ID: 45841N107 Meeting Date: JUL 8, 2008 Meeting Type: Annual Record Date: MAY 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Peterffy For For Management 1.2 Elect Director Earl H. Nemser For For Management 1.3 Elect Director Paul J. Brody For For Management 1.4 Elect Director Milan Galik For For Management 1.5 Elect Director Lawrence E. Harris For For Management 1.6 Elect Director Hans R. Stoll For For Management 1.7 Elect Director Ivers W. Riley For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management MCAFEE, INC. Ticker: MFE Security ID: 579064106 Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mr. Thomas E. Darcy For For Management 1.2 Elect Director Mr. Denis J. O'Leary For For Management 1.3 Elect Director Mr. Robert W. Pangia For Withhold Management 1.4 Elect Director Mr. Carl Bass For For Management 1.5 Elect Director Mr. Jeffrey A. Miller For For Management 1.6 Elect Director Mr. Anthony Zingale For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management DREYFUS S&P STARS FUND ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For For Management 1.4 Elect Director W.J. Farrell For For Management 1.5 Elect Director H.L. Fuller For For Management 1.6 Elect Director W.A. Osborn For For Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director W.A. Reynolds For For Management 1.9 Elect Director R.S. Roberts For For Management 1.10 Elect Director S.C. Scott, III For For Management 1.11 Elect Director W.D. Smithburg For For Management 1.12 Elect Director G.F. Tilton For For Management 1.13 Elect Director M.D. White For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Report on Animal Testing Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management AES CORP., THE Ticker: AES Security ID: 00130H105 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel W. Bodman, III For For Management 1.2 Elect Director Paul Hanrahan For For Management 1.3 Elect Director Kristina M. Johnson For For Management 1.4 Elect Director Tarun Khanna For For Management 1.5 Elect Director John A. Koskinen For For Management 1.6 Elect Director Philip Lader For For Management 1.7 Elect Director Sandra O. Moose For For Management 1.8 Elect Director John B. Morse, Jr. For For Management 1.9 Elect Director Philip A. Odeen For For Management 1.10 Elect Director Charles O. Rossotti For For Management 1.11 Elect Director Sven Sandstrom For For Management 2 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Amos For For Management 1.2 Elect Director John Shelby Amos, II For For Management 1.3 Elect Director Paul S. Amos, II For For Management 1.4 Elect Director Yoshiro Aoki For For Management 1.5 Elect Director Michael H. Armacost For For Management 1.6 Elect Director Kriss Cloninger, III For For Management 1.7 Elect Director Joe Frank Harris For For Management 1.8 Elect Director Elizabeth J. Hudson For For Management 1.9 Elect Director Kenneth S. Janke, Sr. For For Management 1.10 Elect Director Douglas W. Johnson For For Management 1.11 Elect Director Robert B. Johnson For For Management 1.12 Elect Director Charles B. Knapp For For Management 1.13 Elect Director E. Stephen Purdom For For Management 1.14 Elect Director Barbara K. Rimer For For Management 1.15 Elect Director Marvin R. Schuster For For Management 1.16 Elect Director David Gary Thompson For For Management 1.17 Elect Director Robert L. Wright For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois de Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Gilbert S. Omenn For For Management 9 Elect Director Judith C. Pelham For For Management 10 Elect Director J. Paul Reason For For Management 11 Elect Director Leonard D. Schaeffer For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Reduce Supermajority Vote Requirement For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota ] APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director A.D. Levinson For For Management 1.7 Elect Director Eric E. Schmidt For For Management 1.8 Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 10, 2009 Meeting Type: Annual Record Date: JAN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. de Geus For For Management 1.2 Elect Director Stephen R. Forrest For For Management 1.3 Elect Director Philip V. Gerdine For For Management 1.4 Elect Director Thomas J. Iannotti For For Management 1.5 Elect Director Alexander A. Karsner For For Management 1.6 Elect Director Charles Y.S. Liu For For Management 1.7 Elect Director Gerhard H. Parker For For Management 1.8 Elect Director Dennis D. Powell For For Management 1.9 Elect Director Willem P. Roelandts For For Management 1.10 Elect Director James E. Rogers For For Management 1.11 Elect Director Michael R. Splinter For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management AT&T INC Ticker: T Security ID: 00206R102 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director William F. Aldinger III For Against Management 1.3 Elect Director Gilbert F. Amelio For Against Management 1.4 Elect Director Reuben V. Anderson For For Management 1.5 Elect Director James H. Blanchard For Against Management 1.6 Elect Director August A. Busch III For For Management 1.7 Elect Director Jaime Chico Pardo For Against Management 1.8 Elect Director James P. Kelly For For Management 1.9 Elect Director Jon C. Madonna For For Management 1.10 Elect Director Lynn M. Martin For For Management 1.11 Elect Director John B. McCoy For For Management 1.12 Elect Director Mary S. Metz For For Management 1.13 Elect Director Joyce M. Roche For For Management 1.14 Elect Director Laura D Andrea Tyson For For Management 1.15 Elect Director Patricia P. Upton For Against Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Report on Political Contributions Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Provide for Cumulative Voting Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Exclude Pension Credits ftom Earnings Against For Shareholder Performance Measure C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc C. Breslawsky For For Management 1.2 Elect Director Herbert L. Henkel For For Management 1.3 Elect Director Tommy G. Thompson For For Management 1.4 Elect Director Timothy M. Ring For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James B. Stake For For Management 2 Elect Director John P. Wiehoff For For Management 3 Approve Increase in Size of Board For For Management 4 Ratify Auditors For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel M. Dickinson For For Management 1.2 Elect Director David R. Goode For For Management 1.3 Elect Director James W. Owens For For Management 1.4 Elect Director Charles D. Powell For For Management 1.5 Elect Director Joshua I. Smith For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Report on Foreign Military Sales Against Against Shareholder 6 Adopt Simple Majority Vote Standard Against For Shareholder 7 Limitation on Compensation Consultant Against Against Shareholder Services 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Lobbying Priorities Against Against Shareholder CELGENE CORP. Ticker: CELG Security ID: 151020104 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Rodman L. Drake For For Management 1.5 Elect Director A. Hull Hayes, Jr. For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Baldino, Jr., For For Management Ph.D. 1.2 Elect Director William P. Egan For For Management 1.3 Elect Director Martyn D. Greenacre For For Management 1.4 Elect Director Vaughn M. Kailian For For Management 1.5 Elect Director Kevin E. Moley For For Management 1.6 Elect Director Charles A. Sanders, M.D. For For Management 1.7 Elect Director Gail R. Wilensky, Ph.D. For For Management 1.8 Elect Director Dennis L. Winger For For Management 2 Amend Stock Option Plan For For Management 3 Ratify Auditors For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. H. Armacost For For Management 1.2 Elect Director L. F. Deily For For Management 1.3 Elect Director R. E. Denham For For Management 1.4 Elect Director R. J. Eaton For For Management 1.5 Elect Director E. Hernandez For For Management 1.6 Elect Director F. G. Jenifer For For Management 1.7 Elect Director S. Nunn For For Management 1.8 Elect Director D. J. O'Reilly For For Management 1.9 Elect Director D. B. Rice For For Management 1.10 Elect Director K. W. Sharer For For Management 1.11 Elect Director C. R. Shoemate For For Management 1.12 Elect Director R. D. Sugar For For Management 1.13 Elect Director C. Ware For For Management 1.14 Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CHUBB CORP., THE Ticker: CB Security ID: 171232101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zoe Baird For For Management 1.2 Elect Director Sheila P. Burke For For Management 1.3 Elect Director James I. Cash, Jr. For For Management 1.4 Elect Director Joel J. Cohen For For Management 1.5 Elect Director John D. Finnegan For For Management 1.6 Elect Director Klaus J. Mangold For For Management 1.7 Elect Director Martin G. McGuinn For For Management 1.8 Elect Director Lawrence M. Small For For Management 1.9 Elect Director Jess Soderberg For For Management 1.10 Elect Director Daniel E. Somers For For Management 1.11 Elect Director Karen Hastie Williams For For Management 1.12 Elect Director James M. Zimmerman For For Management 1.13 Elect Director Alfred W. Zollar For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COCA-COLA COMPANY, THE Ticker: KO Security ID: 191216100 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For Against Management 1.3 Elect Director Cathleen P. Black For Against Management 1.4 Elect Director Barry Diller For For Management 1.5 Elect Director Alexis M. Herman For Against Management 1.6 Elect Director Muhtar Kent For For Management 1.7 Elect Director Donald R. Keough For For Management 1.8 Elect Director Maria Elena Lagomsino For Against Management 1.9 Elect Director Donald F. McHenry For For Management 1.10 Elect Director Sam Nunn For For Management 1.11 Elect Director James D. Robinson III For Against Management 1.12 Elect Director Peter V. Ueberroth For For Management 1.13 Elect Director Jacob Wallenberg For Against Management 1.14 Elect Director James B. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 6 Performance-Based Awards Against Against Shareholder COLGATE-PALMOLIVE CO. Ticker: CL Security ID: 194162103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Cahill For For Management 1.2 Elect Director Jill K. Conway For For Management 1.3 Elect Director Ian Cook For For Management 1.4 Elect Director Ellen M. Hancock For For Management 1.5 Elect Director David W. Johnson For For Management 1.6 Elect Director Richard J. Kogan For For Management 1.7 Elect Director Delano E. Lewis For For Management 1.8 Elect Director J. Pedro Reinhard For For Management 1.9 Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Armitage For For Management 1.2 Elect Director Richard H. Auchinleck For For Management 1.3 Elect Director James E. Copeland, Jr. For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Ruth R. Harkin For For Management 1.6 Elect Director Harold W. McGraw III For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Harald J. Norvik For For Management 1.9 Elect Director William K. Reilly For For Management 1.10 Elect Director Bobby S. Shackouls For For Management 1.11 Elect Director Victoria J. Tschinkel For For Management 1.12 Elect Director Kathryn C. Turner For For Management 1.13 Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Report on Political Contributions Against Against Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 9 Require Director Nominee Qualifications Against Against Shareholder CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For Withhold Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For Withhold Management 1.6 Elect Director Thomas A. Ralph For For Management 1.7 Elect Director Hugues Du Rouret For For Management 1.8 Elect Director Alan W. Rutherford For For Management 1.9 Elect Director Jim L. Turner For Withhold Management 1.10 Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management CULLEN/FROST BANKERS, INC. Ticker: CFR Security ID: 229899109 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crawford H. Edwards For For Management 1.2 Elect Director Ruben M. Escobedo For For Management 1.3 Elect Director Patrick B. Frost For For Management 1.4 Elect Director David J. Haemisegger For For Management 1.5 Elect Director Robert S. McClane For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CVS CAREMARK CORP Ticker: CVS Security ID: 126650100 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edwin M. Banks For For Management 1.2 Elect Director C. David Brown II For For Management 1.3 Elect Director David W. Dorman For For Management 1.4 Elect Director Kristen E. Gibney For For Management Williams 1.5 Elect Director Marian L. Heard For For Management 1.6 Elect Director William H. Joyce For For Management 1.7 Elect Director Jean-Pierre Million For For Management 1.8 Elect Director Terrence Murray For For Management 1.9 Elect Director C.A. Lance Piccolo For For Management 1.10 Elect Director Sheli Z. Rosenberg For For Management 1.11 Elect Director Thomas M. Ryan For For Management 1.12 Elect Director Richard J. Swift For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 12, 2008 Meeting Type: Annual Record Date: JUL 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard L. Berry For For Management 1.2 Elect Director Odie C. Donald For For Management 1.3 Elect Director David H. Hughes For For Management 1.4 Elect Director Charles A Ledsinger, Jr. For For Management 1.5 Elect Director William M. Lewis, Jr. For For Management 1.6 Elect Director Connie Mack, III For For Management 1.7 Elect Director Andrew H. (Drew) Madsen For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Michael D. Rose For For Management 1.10 Elect Director Maria A. Sastre For For Management 1.11 Elect Director Jack A. Smith For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard H. Anderson For For Management 2 Elect Director Roy J. Bostock For For Management 3 Elect Director John S. Brinzo For For Management 4 Elect Director Daniel A. Carp For For Management 5 Elect Director John M. Engler For For Management 6 Elect Director Mickey P. Foret For For Management 7 Elect Director David R. Goode For For Management 8 Elect Director Paula Rosput Reynolds For For Management 9 Elect Director Kenneth C. Rogers For For Management 10 Elect Director Rodney E. Slater For For Management 11 Elect Director Douglas M. Steenland For For Management 12 Elect Director Kenneth B. Woodrow For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director William C. Ford, Jr. For For Management 1.3 Elect Director Dawn G. Lepore For For Management 1.4 Elect Director Pierre M. Omidyar For For Management 1.5 Elect Director Richard T. Schlosberg, For For Management III 2 Approve Stock Option Exchange Program For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director W. Paul Fitzgerald For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Permit Right to Call Special Meeting For For Management 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ENTERGY CORP. Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Maureen Scannell Bateman For For Management 1.2 Elect Director W. Frank Blount For For Management 1.3 Elect Director Gary W. Edwards For For Management 1.4 Elect Director Alexis M. Herman For For Management 1.5 Elect Director Donald C. Hintz For For Management 1.6 Elect Director J. Wayne Leonard For For Management 1.7 Elect Director Stuart L. Levenick For For Management 1.8 Elect Director James R. Nichols For For Management 1.9 Elect Director William A. Percy, II For For Management 1.10 Elect Director W.J. Tauzin For For Management 1.11 Elect Director Steven V. Wilkinson For For Management 2 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: 518439104 Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Leonard A. Lauder For For Management 1.3 Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EXPRESS SCRIPTS, INC. Ticker: ESRX Security ID: 302182100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary G. Benanav For For Management 1.2 Elect Director Frank J. Borelli For For Management 1.3 Elect Director Maura C. Breen For For Management 1.4 Elect Director Nicholas J. LaHowchic For For Management 1.5 Elect Director Thomas P. Mac Mahon For For Management 1.6 Elect Director Frank Mergenthaler For For Management 1.7 Elect Director Woodrow A Myers, Jr, MD For For Management 1.8 Elect Director John O. Parker, Jr. For For Management 1.9 Elect Director George Paz For For Management 1.10 Elect Director Samuel K. Skinner For For Management 1.11 Elect Director Seymour Sternberg For For Management 1.12 Elect Director Barrett A. Toan For For Management 2 Ratify Auditors For For Management EXXON MOBIL CORP. Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director L.R. Faulkner For For Management 1.3 Elect Director K.C. Frazier For For Management 1.4 Elect Director .W. George For For Management 1.5 Elect Director R.C. King For For Management 1.6 Elect Director M.C. Nelson For For Management 1.7 Elect Director S.J. Palmisano For For Management 1.8 Elect Director S.S Reinemund For For Management 1.9 Elect Director R.W. Tillerson For For Management 1.10 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 6 Require Independent Board Chairman Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Compare CEO Compensation to Average Against Against Shareholder U.S. per Capita Income 9 Review Anti-discrimination Policy on Against Against Shareholder Corporate Sponsorships and Executive Perks 10 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 12 Report on Climate Change Impacts on Against Against Shareholder Emerging Countries 13 Adopt Policy to Increase Renewable Against Against Shareholder Energy FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 15, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FASTENAL CO. Ticker: FAST Security ID: 311900104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For For Management 1.2 Elect Director Stephen M. Slaggie For For Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For For Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For For Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. P. Kearney For For Management 1.2 Elect Director P. J. Kight For For Management 1.3 Elect Director J. W. Yabuki For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: MAY 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Michael N. Rosen For For Management 1.3 Elect Director Edward A. Volkwein For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GENERAL ELECTRIC CO. Ticker: GE Security ID: 369604103 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James I. Cash, Jr. For For Management 1.2 Elect Director William M. Castell For For Management 1.3 Elect Director Ann M. Fudge For For Management 1.4 Elect Director Susan Hockfield For For Management 1.5 Elect Director Jeffrey R. Immelt For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Alan G. (A.G.) Lafley For For Management 1.8 Elect Director Robert W. Lane For For Management 1.9 Elect Director Ralph S. Larsen For For Management 1.10 Elect Director Rochelle B. Lazarus For For Management 1.11 Elect Director James J. Mulva For For Management 1.12 Elect Director Sam Nunn For For Management 1.13 Elect Director Roger S. Penske For For Management 1.14 Elect Director Robert J. Swieringa For For Management 1.15 Elect Director Douglas A. Warner III For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Evaluate the Potential Conversion of Against Against Shareholder the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares 6 Adopt Policy to Cease the Payments of Against Against Shareholder Dividends or Equivalent Payments to Senior Executives for Shares Not Owned 7 Submit Severance Agreement (Change in Against Against Shareholder Control) to shareholder Vote GENZYME CORP. Ticker: GENZ Security ID: 372917104 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas A. Berthiaume For For Management 2 Elect Director Gail K. Boudreaux For For Management 3 Elect Director Robert J. Carpenter For For Management 4 Elect Director Charles L. Cooney For For Management 5 Elect Director Victor J. Dzau For For Management 6 Elect Director Connie Mack III For For Management 7 Elect Director Richard F. Syron For For Management 8 Elect Director Henri A. Termeer For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Approve Qualified Employee Stock For For Management Purchase Plan 11 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GOOGLE INC Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For Withhold Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Larry Page For Withhold Management 1.4 Elect Director L. John Doerr For Withhold Management 1.5 Elect Director John L. Hennessy For Withhold Management 1.6 Elect Director Arthur D. Levinson For Withhold Management 1.7 Elect Director Ann Mather For Withhold Management 1.8 Elect Director Paul S. Otellini For Withhold Management 1.9 Elect Director K. Ram Shriram For Withhold Management 1.10 Elect Director Shirley M. Tilghman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions For Against Shareholder 5 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 6 Adopt Principles for Health Care Reform Against Against Shareholder HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: 459200101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. J. P. Belda For For Management 1.2 Elect Director C. Black For For Management 1.3 Elect Director W. R. Brody For For Management 1.4 Elect Director K. I. Chenault For For Management 1.5 Elect Director M. L. Eskew For For Management 1.6 Elect Director S. A. Jackson For Against Management 1.7 Elect Director T. Nishimuro For For Management 1.8 Elect Director J. W. Owens For For Management 1.9 Elect Director S. J. Palmisano For For Management 1.10 Elect Director J. E. Spero For For Management 1.11 Elect Director S. Taurel For For Management 1.12 Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph R. Bronson For For Management 2 Elect Director Thomas M.T. Niles For For Management 3 Elect Director Noel G. Watson For For Management 4 Elect Director John F. Coyne For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Michael M.E. Johns For For Management 1.4 Elect Director Arnold G. Langbo For For Management 1.5 Elect Director Susan L. Lindquist For For Management 1.6 Elect Director Leo F. Mullin For For Management 1.7 Elect Director Wiliam D. Perez For For Management 1.8 Elect Director Charles Prince For For Management 1.9 Elect Director David Satcher For For Management 1.10 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Disclose Prior Government Service Against Against Shareholder 5 Provide for Cumulative Voting Against Against Shareholder 6 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 7 Report on Predatory Lending Policies Against Against Shareholder 8 Amend Key Executive Performance Plan Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder 10 Prepare Carbon Principles Report Against Against Shareholder KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ajay Banga For For Management 1.2 Elect Director Myra M. Hart For For Management 1.3 Elect Director Lois D. Juliber For For Management 1.4 Elect Director Mark D. Ketchum For For Management 1.5 Elect Director Richard A. Lerner For For Management 1.6 Elect Director John C. Pope For For Management 1.7 Elect Director Fredric G. Reynolds For For Management 1.8 Elect Director Irene B. Rosenfeld For For Management 1.9 Elect Director Deborah C. Wright For For Management 1.10 Elect Director Frank G. Zarb For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings MCDONALD'S CORP. Ticker: MCD Security ID: 580135101 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. McKenna For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Phase out Sales of Eggs from Battery Against Against Shareholder Cage Hens MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 23, 2008 Meeting Type: Annual Record Date: MAY 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director James V. Napier For For Management 10 Elect Director Jane E. Shaw For For Management 11 Ratify Auditors For For Management MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice L. Fields For For Management 2 Elect Director Hugh Grant For For Management 3 Elect Director C. Steven McMillan For For Management 4 Elect Director Robert J. Stevens For For Management 5 Ratify Auditors For For Management NOBLE CORPORATION Ticker: NE Security ID: G65422100 Meeting Date: MAR 17, 2009 Meeting Type: Special Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Country of Incorporation to For For Management Switzerland Through a Scheme of Arrangement 2 Adjourn Meeting For For Management NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Payment Of A Dividend For For Management Through A Reduction Of Thepar Value Of The Shares In An Amount Equal To Swiss Francs 0.25 2.1 Director Julie H. Edwards For For Management 2.2 Director Marc E. Leland For For Management 2.3 Director David W. Williams For For Management 3 Approval Of The Appointment Of For For Management Pricewaterhousecoopers Llp Asnoble Corporation S Independent Registered Public Accountingfirm For 2009 4 Amend Articles Re: (Non-Routine) For For Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James C. Day For For Management 2 Elect Director Julie H. Edwards For For Management 3 Elect Director William L. Ford For For Management 4 Elect Director John W. Gibson For For Management 5 Elect Director David L. Kyle For For Management 6 Elect Director Bert H. Mackie For For Management 7 Elect Director Jim W. Mogg For For Management 8 Elect Director Pattye L. Moore For For Management 9 Elect Director Gary D. Parker For For Management 10 Elect Director Eduardo A. Rodriguez For For Management 11 Elect Director David J. Tippeconnic For For Management 12 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2008 Meeting Type: Annual Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey O. Henley For For Management 1.2 Elect Director Lawrence J. Ellison For For Management 1.3 Elect Director Donald L. Lucas For For Management 1.4 Elect Director Michael J. Boskin For For Management 1.5 Elect Director Jack F. Kemp For For Management 1.6 Elect Director Jeffrey S. Berg For Withhold Management 1.7 Elect Director Safra A. Catz For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director H. Raymond Bingham For For Management 1.10 Elect Director Charles E. Phillips, Jr. For For Management 1.11 Elect Director Naomi O. Seligman For Withhold Management 1.12 Elect Director George H. Conrades For For Management 1.13 Elect Director Bruce R. Chizen For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George P. Carter For Withhold Management 1.2 Elect Director Jerry Franklin For Withhold Management 1.3 Elect Director Eunice S. Groark For For Management 1.4 Elect Director James A. Thomas For Withhold Management 2 Ratify Auditors For For Management PETSMART Ticker: PETM Security ID: 716768106 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rita V. Foley For For Management 2 Elect Director Joseph S. Hardin, Jr. For For Management 3 Elect Director Amin I. Khalifa For For Management 4 Declassify the Board of Directors For For Management 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth I. Chenault For For Management 1.2 Elect Director Scott D. Cook For For Management 1.3 Elect Director Rajat K. Gupta For For Management 1.4 Elect Director A.G. Lafley For For Management 1.5 Elect Director Charles R. Lee For For Management 1.6 Elect Director Lynn M. Martin For For Management 1.7 Elect Director W. James McNerney, Jr. For For Management 1.8 Elect Director Johnathan A. Rodgers For For Management 1.9 Elect Director Ralph Snyderman For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Patricia A. Woertz For For Management 1.12 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Brown For For Management 1.2 Elect Director Daniel J. Starks For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Arthur M. Blank For For Management 1.3 Elect Director Mary Elizabeth Burton For For Management 1.4 Elect Director Justin King For For Management 1.5 Elect Director Carol Meyrowitz For For Management 1.6 Elect Director Rowland T. Moriarty For For Management 1.7 Elect Director Robert C. Nakasone For For Management 1.8 Elect Director Ronald L. Sargent For For Management 1.9 Elect Director Elizabeth A. Smith For For Management 1.10 Elect Director Robert E. Sulentic For For Management 1.11 Elect Director Vijay Vishwanath For For Management 1.12 Elect Director Paul F. Walsh For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] STARBUCKS CORP. Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard Schultz For For Management 2 Elect Director Barbara Bass For For Management 3 Elect Director William W. Bradley For For Management 4 Elect Director Mellody Hobson For For Management 5 Elect Director Kevin R. Johnson For For Management 6 Elect Director Olden Lee For For Management 7 Elect Director Sheryl Sandberg For For Management 8 Elect Director James G. Shennan, Jr. For For Management 9 Elect Director Javier G. Teruel For For Management 10 Elect Director Myron E. Ullman, III For For Management 11 Elect Director Craig E. Weatherup For For Management 12 Approve Stock Option Exchange Program For For Management 13 Ratify Auditors For For Management TRANSOCEAN INC. Ticker: RIG Security ID: G90073100 Meeting Date: DEC 8, 2008 Meeting Type: Special Record Date: OCT 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE MERGER TRANSACTION TO For For Management BE EFFECTED BY THE SCHEMES OF ARRANGEMENT, ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. 2 APPROVAL OF THE MOTION TO ADJOURN THE For For Management MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MERGER TRANSACTION. TRANSOCEAN LTD. Ticker: RIG Security ID: H8817H100 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE 2, THE For For Management CONSOLIDATED FINANCIALSTATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2008 AND THESTATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD. 2 DISCHARGE OF THE MEMBERS OF THE BOARD For For Management OF DIRECTORS AND THEEXECUTIVE OFFICERS FOR FISCAL YEAR 2008 3 APPROPRIATION OF THE AVAILABLE RETAINED For For Management EARNINGS WITHOUT PAYMENTOF A DIVIDEND TO SHAREHOLDERS FOR FISCAL YEAR 2008 AND RELEASEOF CHF 3.5 BILLION OF LEGAL RESERVES TO OTHER RESERVES. 4 AUTHORIZATION OF A SHARE REPURCHASE For For Management PROGRAM 5 APPROVAL OF THE LONG-TERM INCENTIVE For For Management PLAN OF TRANSOCEAN LTD. INTHE FORM AS AMENDED AND RESTATED EFFECTIVE AS OF 2/12/09 6 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:W. RICHARD ANDERSON 7 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:RICHARD L. GEORGE 8 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:ROBERT L. LONG 9 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:EDWARD R. MULLER 10 REELECTION OF CLASS III DIRECTOR FOR A For For Management TWO-YEAR TERM:VICTOR E. GRIJALVA 11 APPOINTMENT OF ERNST & YOUNG LLP AS For For Management TRANSOCEAN LTD. SINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR2& YOUNG LTD., ZURICH, AS TRANSOCEANLTD. S AUDITOR PURSUANT TO THE SWISS CODE OF OBLIGATIONS FOR AFURTHER ONE-YEA TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Robert I. Lipp For For Management 1.11 Elect Director Blythe J. McGarvie For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Political Contributions Against Against Shareholder UNITED TECHNOLOGIES CORP. Ticker: UTX Security ID: 913017109 Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director George David For For Management 1.3 Elect Director John V. Faraci For For Management 1.4 Elect Director Jean-Pierre Garnier For For Management 1.5 Elect Director Jamie S. Gorelick For For Management 1.6 Elect Director Carlos M. Gutierrez For For Management 1.7 Elect Director Edward A. Kangas For For Management 1.8 Elect Director Charles R. Lee For For Management 1.9 Elect Director Richard D. McCormick For For Management 1.10 Elect Director Harold McGraw III For For Management 1.11 Elect Director Richard B. Myers For For Management 1.12 Elect Director H. Patrick Swygert For For Management 1.13 Elect Director Andre Villeneuve For For Management 1.14 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder Offsets WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Allen I. Questrom For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 18 Pay For Superior Performance Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 22 Stock Retention/Holding Period Against Against Shareholder XTO ENERGY INC Ticker: XTO Security ID: 98385X106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Phillip R. Kevil For For Management 2.2 Elect Director Herbert D. Simons For Against Management 2.3 Elect Director Vaughn O. Vennerberg II For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives DREYFUS S&P STARS OPPORTUNITIES FUND ADVANCE AUTO PARTS INC Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Darren R. Jackson For For Management 1.4 Elect Director William S. Oglesby For For Management 1.5 Elect Director Gilbert T. Ray For For Management 1.6 Elect Director Carlos A. Saladrigas For For Management 1.7 Elect Director Francesca M. Spinelli For For Management 2 Ratify Auditors For For Management AEROPOSTALE, INC Ticker: ARO Security ID: 007865108 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian R. Geiger For For Management 1.2 Elect Director Bodil Arlander For For Management 1.3 Elect Director Ronald R. Beegle For For Management 1.4 Elect Director John N. Haugh For For Management 1.5 Elect Director Robert B. Chavez For For Management 1.6 Elect Director Mindy C. Meads For For Management 1.7 Elect Director John D. Howard For For Management 1.8 Elect Director David B. Vermylen For For Management 1.9 Elect Director Karin Hirtler-Garvey For For Management 1.10 Elect Director Evelyn Dilsaver For For Management 1.11 Elect Director Thomas P. Johnson For For Management 2 Ratify Auditors For For Management AES CORP., THE Ticker: AES Security ID: 00130H105 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel W. Bodman, III For For Management 1.2 Elect Director Paul Hanrahan For For Management 1.3 Elect Director Kristina M. Johnson For For Management 1.4 Elect Director Tarun Khanna For For Management 1.5 Elect Director John A. Koskinen For For Management 1.6 Elect Director Philip Lader For For Management 1.7 Elect Director Sandra O. Moose For For Management 1.8 Elect Director John B. Morse, Jr. For For Management 1.9 Elect Director Philip A. Odeen For For Management 1.10 Elect Director Charles O. Rossotti For For Management 1.11 Elect Director Sven Sandstrom For For Management 2 Ratify Auditors For For Management AGCO CORP. Ticker: AG Security ID: 001084102 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director P. George Benson For For Management 1.2 Elect Director Gerald L. Shaheen For Withhold Management 1.3 Elect Director Hendrikus Visser For For Management 2 Ratify Auditors For For Management AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 5, 2008 Meeting Type: Annual Record Date: JUN 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William O. Albertini For For Management 1.2 Elect Director Lee M. Thomas For For Management 1.3 Elect Director John C. Van Roden, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: NOV 21, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 ELECT DIRECTOR BRUCE K. ANDERSON For For Management 1.2 ELECT DIRECTOR ADRIAN GARDNER For For Management 1.3 ELECT DIRECTOR CHARLES E. FOSTER For For Management 1.4 ELECT DIRECTOR JAMES S. KAHAN For For Management 1.5 ELECT DIRECTOR ZOHAR ZISAPEL For For Management 1.6 ELECT DIRECTOR DOV BAHARAV For For Management 1.7 ELECT DIRECTOR JULIAN A. BRODSKY For For Management 1.8 ELECT DIRECTOR ELI GELMAN For For Management 1.9 ELECT DIRECTOR NEHEMIA LEMELBAUM For For Management 1.10 ELECT DIRECTOR JOHN T. MCLENNAN For For Management 1.11 ELECT DIRECTOR ROBERT A. MINICUCCI For For Management 1.12 ELECT DIRECTOR SIMON OLSWANG For For Management 2 APPROVAL OF SPECIAL RESOLUTION AMENDING For For Management AND RESTATING THE MEMORANDUM OF INCORPORATION AND ARTICLES OF INCORPORATION AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. 3 APPROVAL OF CONSOLIDATED FINANCIAL For For Management STATEMENTS FOR FISCAL YEAR 2008. 4 RATIFICATION AND APPROVAL OF ERNST & For For Management YOUNG LLP AND AUTHORIZATION OF AUDIT COMMITTEE OF BOARD TO FIX REMUNERATION. AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice E. Page For For Management 2 Elect Director J. Thomas Presby For For Management 3 Elect Director Gerald E. Wedren For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner For For Management 1.2 Elect Director Carl H. Lindner, III For For Management 1.3 Elect Director S. Craig Lindner For For Management 1.4 Elect Director Kenneth C. Ambrecht For For Management 1.5 Elect Director Theodore H. Emmerich For For Management 1.6 Elect Director James E. Evans For For Management 1.7 Elect Director Terry S. Jacobs For For Management 1.8 Elect Director Gregory G. Joseph For For Management 1.9 Elect Director William W. Verity For For Management 1.10 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management ASSOCIATED BANC-CORP. Ticker: ASBC Security ID: 045487105 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Karen T. Beckwith For For Management 1.2 Elect Director Paul S. Beideman For For Management 1.3 Elect Director Lisa B. Binder For For Management 1.4 Elect Director Ruth M. Crowley For Withhold Management 1.5 Elect Director Ronald R. Harder For For Management 1.6 Elect Director William R. Hutchinson For For Management 1.7 Elect Director Eileen A. Kamerick For For Management 1.8 Elect Director Richard T. Lommen For For Management 1.9 Elect Director John C. Meng For Withhold Management 1.10 Elect Director J. Douglas Quick For For Management 1.11 Elect Director Carlos E. Santiago For For Management 1.12 Elect Director John C. Seramur For Withhold Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management AU OPTRONICS CORP Ticker: AUO Security ID: 002255107 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations Report For For Management and Financial Statements and Statutory Reports 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2008 For For Management Dividends and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Approve Amendment on the Procedures for For For Management Asset Acquisition and Disposal, for Derivatives Transactions and for Loans to Other Parties and for Endorsement and uarantee 6 Approve Amendment on the Election For For Management Procedures for Directors and Supervisors BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald James For For Management 1.2 Elect Director Elliot S. Kaplan For For Management 1.3 Elect Director Sanjay Khosla For For Management 1.4 Elect Director George L. Mikan III For For Management 1.5 Elect Director Matthew H. Paull For For Management 1.6 Elect Director Richard M. Schulze For For Management 1.7 Elect Director Hatim A. Tyabji For For Management 1.8 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Reduce Supermajority Vote Requirement For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Reduce Supermajority Vote Requirement For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Reduce Supermajority Vote Requirement For For Management BJ WHOLESALE CLUB, INC Ticker: BJ Security ID: 05548J106 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christine M. Cournoyer For For Management 2 Elect Director Edmond J. English For For Management 3 Elect Director Helen Frame Peters, For For Management Ph.D. 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management BRINKS COMPANY, THE Ticker: BCO Security ID: 109696104 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Ackerman For For Management 1.2 Elect Director Betty C. Alewine For For Management 1.3 Elect Director Michael J. Herling For For Management 1.4 Elect Director Thomas C. Schievelbein For For Management 1.5 Elect Director Robert J. Strang For For Management 2 Ratify Auditors For For Management BURGER KING HOLDINGS, INC. Ticker: BKC Security ID: 121208201 Meeting Date: NOV 20, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chidsey For For Management 1.2 Elect Director Richard W. Boyce For For Management 1.3 Elect Director David A. Brandon For For Management 1.4 Elect Director Ronald M. Dykes For For Management 1.5 Elect Director Peter R. Formanek For For Management 1.6 Elect Director Manuel A. Garcia For For Management 1.7 Elect Director Sanjeev K. Mehra For For Management 1.8 Elect Director Stephen G. Pagliuca For For Management 1.9 Elect Director Brian T. Swette For For Management 1.10 Elect Director Kneeland C. Youngblood For For Management 2 Ratify Auditors For For Management C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc C. Breslawsky For For Management 1.2 Elect Director Herbert L. Henkel For For Management 1.3 Elect Director Tommy G. Thompson For For Management 1.4 Elect Director Timothy M. Ring For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James B. Stake For For Management 2 Elect Director John P. Wiehoff For For Management 3 Approve Increase in Size of Board For For Management 4 Ratify Auditors For For Management CARPENTER TECHNOLOGY CORP. Ticker: CRS Security ID: 144285103 Meeting Date: OCT 13, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. McMaster For For Management 1.2 Elect Director Gregory A. Pratt For For Management 1.3 Elect Director Anne L. Stevens For For Management 2 Ratify Auditors For For Management CELGENE CORP. Ticker: CELG Security ID: 151020104 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Rodman L. Drake For For Management 1.5 Elect Director A. Hull Hayes, Jr. For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors CENTERPOINT ENERGY, INC. Ticker: CNP Security ID: 15189T107 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Derrill Cody For For Management 1.2 Elect Director Michael P. Johnson For For Management 1.3 Elect Director David M. McClanahan For For Management 1.4 Elect Director Robert T. O'Connell For For Management 1.5 Elect Director Susan O. Rheney For For Management 1.6 Elect Director Michael E. Shannon For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Baldino, Jr., For For Management Ph.D. 1.2 Elect Director William P. Egan For For Management 1.3 Elect Director Martyn D. Greenacre For For Management 1.4 Elect Director Vaughn M. Kailian For For Management 1.5 Elect Director Kevin E. Moley For For Management 1.6 Elect Director Charles A. Sanders, M.D. For For Management 1.7 Elect Director Gail R. Wilensky, Ph.D. For For Management 1.8 Elect Director Dennis L. Winger For For Management 2 Amend Stock Option Plan For For Management 3 Ratify Auditors For For Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. Rosie Albright For For Management 1.2 Elect Director Ravichandra K. Saligram For For Management 1.3 Elect Director Robert K. Shearer For For Management 2 Ratify Auditors For For Management COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For Withhold Management 1.3 Elect Director Gary Loveman For Withhold Management 1.4 Elect Director Ivan Menezes For Withhold Management 1.5 Elect Director Irene Miller For Withhold Management 1.6 Elect Director Keith Monda For For Management 1.7 Elect Director Michael Murphy For Withhold Management 1.8 Elect Director Jide Zeitlin For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For Withhold Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For Withhold Management 1.6 Elect Director Thomas A. Ralph For For Management 1.7 Elect Director Hugues Du Rouret For For Management 1.8 Elect Director Alan W. Rutherford For For Management 1.9 Elect Director Jim L. Turner For Withhold Management 1.10 Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management CULLEN/FROST BANKERS, INC. Ticker: CFR Security ID: 229899109 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crawford H. Edwards For For Management 1.2 Elect Director Ruben M. Escobedo For For Management 1.3 Elect Director Patrick B. Frost For For Management 1.4 Elect Director David J. Haemisegger For For Management 1.5 Elect Director Robert S. McClane For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard H. Anderson For For Management 2 Elect Director Roy J. Bostock For For Management 3 Elect Director John S. Brinzo For For Management 4 Elect Director Daniel A. Carp For For Management 5 Elect Director John M. Engler For For Management 6 Elect Director Mickey P. Foret For For Management 7 Elect Director David R. Goode For For Management 8 Elect Director Paula Rosput Reynolds For For Management 9 Elect Director Kenneth C. Rogers For For Management 10 Elect Director Rodney E. Slater For For Management 11 Elect Director Douglas M. Steenland For For Management 12 Elect Director Kenneth B. Woodrow For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder DOLLAR TREE INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold S. Barron For For Management 1.2 Elect Director J. Douglas Perry For For Management 1.3 Elect Director Thomas A. Saunders III For For Management 1.4 Elect Director Carl P. Zeithaml For For Management 2 Declassify the Board of Directors Against For Shareholder DUN & BRADSTREET CORP, THE Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Austin A. Adams For For Management 1.2 Elect Director James N. Fernandez For For Management 1.3 Elect Director Sandra E. Peterson For For Management 1.4 Elect Director Michael R. Quinlan For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mike R. Bowlin For For Management 2 Elect Director Barbara J. McNeil For For Management 3 Elect Director Michael A. Mussallem For For Management 4 Elect Director William J. Link For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management ENSCO INTERNATIONAL, INC. Ticker: ESV Security ID: 26874Q100 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald W. Haddock For For Management 1.2 Elect Director Paul E. Rowsey, III For For Management 1.3 Elect Director C. Christopher Gaut For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: 518439104 Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Leonard A. Lauder For For Management 1.3 Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EXPRESS SCRIPTS, INC. Ticker: ESRX Security ID: 302182100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary G. Benanav For For Management 1.2 Elect Director Frank J. Borelli For For Management 1.3 Elect Director Maura C. Breen For For Management 1.4 Elect Director Nicholas J. LaHowchic For For Management 1.5 Elect Director Thomas P. Mac Mahon For For Management 1.6 Elect Director Frank Mergenthaler For For Management 1.7 Elect Director Woodrow A Myers, Jr, MD For For Management 1.8 Elect Director John O. Parker, Jr. For For Management 1.9 Elect Director George Paz For For Management 1.10 Elect Director Samuel K. Skinner For For Management 1.11 Elect Director Seymour Sternberg For For Management 1.12 Elect Director Barrett A. Toan For For Management 2 Ratify Auditors For For Management FACTSET RESEARCH SYSTEMS, INC. Ticker: FDS Security ID: 303075105 Meeting Date: DEC 16, 2008 Meeting Type: Annual Record Date: OCT 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Dichristina For For Management 1.2 Elect Director Walter F. Siebecker For For Management 1.3 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Approve Non-Employee Director Stock For Against Management Option Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Bylaws to Require Advance Notice For For Management of Shareholder Director Nomination FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 15, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FASTENAL CO. Ticker: FAST Security ID: 311900104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For For Management 1.2 Elect Director Stephen M. Slaggie For For Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For For Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For For Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management FIRSTMERIT CORP. Ticker: FMER Security ID: 337915102 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Karen S. Belden For For Management 1.2 Elect Director R. Cary Blair For Withhold Management 1.3 Elect Director John C. Blickle For For Management 1.4 Elect Director Robert W. Briggs For For Management 1.5 Elect Director Gina D. France For For Management 1.6 Elect Director Paul G. Greig For For Management 1.7 Elect Director Terry L. Haines For Withhold Management 1.8 Elect Director Clifford J. Isroff For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote on Executive Compensation For Against Management FLOWSERVE CORP. Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger L. Fix For For Management 1.2 Elect Director Lewis M. Kling For For Management 1.3 Elect Director James O. Rollans For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management FLUOR CORP. Ticker: FLR Security ID: 343412102 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter K. Barker For For Management 1.2 Elect Director Alan L. Boeckmann For For Management 1.3 Elect Director Vilma S. Martinez For For Management 1.4 Elect Director Dean R. O'Hare For For Management 2 Ratify Auditors For For Management FMC CORP. Ticker: FMC Security ID: 302491303 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patricia A. Buffler For For Management 1.2 Elect Director G. Peter D'Aloia For For Management 1.3 Elect Director C. Scott Greer For For Management 1.4 Elect Director Paul J. Norris For For Management 1.5 Elect Director Dirk A. Kempthorne For For Management 2 Ratify Auditors For For Management FMC TECHNOLOGIES, INC. Ticker: FTI Security ID: 30249U101 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect DirectorMike R. Bowlin For For Management 1.2 Elect DirectorPhilip J. Burguieres For For Management 1.3 Elect DirectorPeter D. Kinnear For For Management 1.4 Elect DirectorEdward J. Mooney For Withhold Management 1.5 Elect DirectorJames M. Ringler For For Management 2 Increase Authorized Common Stock For For Management FRONTIER COMMUNICATIONS CORP. Ticker: FTR Security ID: 35906A108 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kathleen Q. Abernathy For For Management 1.2 Elect Director Leroy T. Barnes, Jr. For For Management 1.3 Elect Director Peter C.B. Bynoe For For Management 1.4 Elect Director Michael T. Dugan For For Management 1.5 Elect Director Jeri B. Finard For For Management 1.6 Elect Director Lawton Wehle Fitt For For Management 1.7 Elect Director William M. Kraus For For Management 1.8 Elect Director Howard L. Schrott For For Management 1.9 Elect Director Larraine D. Segil For For Management 1.10 Elect Director David H. Ward For For Management 1.11 Elect Director Myron A. Wick, III For For Management 1.12 Elect Director Mary Agnes Wilderotter For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Ratify Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: MAY 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Michael N. Rosen For For Management 1.3 Elect Director Edward A. Volkwein For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GOODRICH CORPORATION Ticker: GR Security ID: 382388106 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diane C. Creel For For Management 1.2 Elect Director George A. Davidson, Jr. For For Management 1.3 Elect Director Harris E. DeLoach, Jr. For For Management 1.4 Elect Director James W. Griffith For For Management 1.5 Elect Director William R. Holland For For Management 1.6 Elect Director John P. Jumper For For Management 1.7 Elect Director Marshall O. Larsen For For Management 1.8 Elect Director Lloyd W. Newton For For Management 1.9 Elect Director Douglas E. Olesen For For Management 1.10 Elect Director Alfred M. Rankin, Jr. For For Management 1.11 Elect Director A. Thomas Young For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors HARRIS CORP. Ticker: HRS Security ID: 413875105 Meeting Date: OCT 24, 2008 Meeting Type: Annual Record Date: AUG 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis Hay III For For Management 2 Elect Director Karen Katen For For Management 3 Elect Director Stephen P. Kaufman For For Management 4 Elect Director Hansel E. Tookes II For For Management 5 Ratify Auditors For For Management 6 Increase Authorized Common Stock For For Management 7 Declassify the Board of Directors For For Management HARSCO CORP. Ticker: HSC Security ID: 415864107 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director G.D.H. Butler For For Management 1.2 Elect Director K.G. Eddy For For Management 1.3 Elect Director S.D. Fazzolari For For Management 1.4 Elect Director S. E. Graham For For Management 1.5 Elect Director T.D. Growcock For For Management 1.6 Elect Director H. W. Knueppel For For Management 1.7 Elect Director D.H. Pierce For For Management 1.8 Elect Director J.I. Scheiner For For Management 1.9 Elect Director A.J. Sordoni, III For For Management 1.10 Elect Director R.C. Wilburn For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Bramanti For For Management 1.2 Elect Director Walter M. Duer For For Management 1.3 Elect Director Edward H. Ellis, Jr. For For Management 1.4 Elect Director James C. Flagg For For Management 1.5 Elect Director Thomas M. Hamilton For Withhold Management 1.6 Elect Director John N. Molbeck, Jr. For For Management 1.7 Elect Director James E. Oesterreicher For Withhold Management 1.8 Elect Director Robert A. Rosholt For For Management 1.9 Elect Director Christopher J. B. For Withhold Management Williams 1.10 Elect Director Scott W. Wise For For Management 2 Ratify Auditors For For Management HOSPITALITY PROPERTIES TRUST Ticker: HPT Security ID: 44106M102 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce M. Gans For Withhold Management 1.2 Elect Director Adam D. Portnoy For Withhold Management 2 Declassify the Board of Directors Against For Shareholder HUBBELL INCORPORATED Ticker: HUB.B Security ID: 443510201 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Brooks For Withhold Management 1.2 Elect Director G. Edwards For Withhold Management 1.3 Elect Director A. Guzzi For Withhold Management 1.4 Elect Director J. Hoffman For Withhold Management 1.5 Elect Director A. McNally IV For Withhold Management 1.6 Elect Director T. Powers For Withhold Management 1.7 Elect Director G. Ratcliffe For Withhold Management 1.8 Elect Director R. Swift For Withhold Management 1.9 Elect Director D. Van Riper For Withhold Management 2 Ratify Auditors For For Management HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Denis J. Salamone For For Management 1.2 Elect Director Michael W. Azzara For For Management 1.3 Elect Director Victoria H. Bruni For For Management 2 Ratify Auditors For For Management INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles R. Crisp For For Management 1.2 Elect Director Jean-Marc Forneri For For Management 1.3 Elect Director Fred W. Hatfield For For Management 1.4 Elect Director Terrence F. Martell For For Management 1.5 Elect Director Sir Robert Reid For For Management 1.6 Elect Director Frederic V. Salerno For Withhold Management 1.7 Elect Director Frederick W. Schoenhut For For Management 1.8 Elect Director Jeffrey C. Sprecher For For Management 1.9 Elect Director Judith A. Sprieser For Withhold Management 1.10 Elect Director Vincent Tese For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joanna T. Lau For For Management 1.2 Elect Director Samuel L. Odle For For Management 1.3 Elect Director John A. Yena For For Management 2 Ratify Auditors For For Management JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph R. Bronson For For Management 2 Elect Director Thomas M.T. Niles For For Management 3 Elect Director Noel G. Watson For For Management 4 Elect Director John F. Coyne For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management LANDSTAR SYSTEM, INC. Ticker: LSTR Security ID: 515098101 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry H. Gerkins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management LIFE TECHNOLOGIES CORP Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Grimm For For Management 1.2 Elect Director Gregory T. Lucier For For Management 1.3 Elect Director Per A. Peterson, Ph. D. For For Management 1.4 Elect Director William S. Shanahan For For Management 1.5 Elect Director Arnold J. Levine, Ph. D. For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management LUBRIZOL CORP., THE Ticker: LZ Security ID: 549271104 Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Forest J. Farmer, Sr. For For Management 1.2 Elect Director Michael J. Graff For For Management 1.3 Elect Director James E. Sweetnam For For Management 1.4 Elect Director Phillip C. Widman For For Management 2 Ratify Auditors For For Management 3.1 Adopt Majority Voting for Uncontested For For Management Election of Directors 3.2 Approve Control Share Acquisition For For Management 4.1 Amend the Regulations Concerning For For Management Composition, Term and Election of Directors 4.2 Amend the Regulations to Modernize and For Against Management Clarify Amendments 4.3 Require Advance Notice for Shareholder For For Management Proposals/Nominations 4.4 Amend the Regulations in Accordance For For Management with Ohio Law MARINER ENERGY, INC. Ticker: ME Security ID: 56845T305 Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bernard Aronson For Withhold Management 1.2 Elect Director H. Clayton Peterson For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management MINDRAY MEDICAL INTERNATIONAL LTD. Ticker: MR Security ID: 602675100 Meeting Date: OCT 17, 2008 Meeting Type: Annual Record Date: AUG 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Li Xiting as Director For For Management 2 Reelect Wu Qiyao as Director For For Management 3 Elect Lin Jixun as Director For For Management 4 Ratify Deloitte Touche Tohmatsu as For For Management Auditors for the Fiscal Year 2007 5 Appoint Deloitte Touche Tohmatsu as For For Management Auditors for the Fiscal Year 2008 6 Establish Range for Board Size For For Management MINERALS TECHNOLOGIES, INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kristina M. Johnson For For Management 1.2 Elect Director Michael F. Pasquale For For Management 1.3 Elect Director John T. Reid For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management MYLAN INC. Ticker: MYL Security ID: 628530107 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Milan Puskar For For Management 1.2 Elect Director Robert J. Coury For For Management 1.3 Elect Director Wendy Cameron For Withhold Management 1.4 Elect Director Neil Dimick For For Management 1.5 Elect Director Douglas J. Leech For For Management 1.6 Elect Director Joseph C. Maroon For Withhold Management 1.7 Elect Director Rodney L. Piatt For Withhold Management 1.8 Elect Director C.B. Todd For For Management 1.9 Elect Director Randall L. Vanderveen For For Management 2 Increase Authorized Common Stock For Against Management 3 Amend Omnibus Stock Plan For For Management 4 Adopt Majority Voting for Uncontested None For Management Election of Directors 5 Ratify Auditors For For Management NASDAQ OMX GROUP, INC., THE Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Soud Ba'alawy For For Management 1.2 Elect Director Urban Backstrom For For Management 1.3 Elect Director H. Furlong Baldwin For For Management 1.4 Elect Director Michael Casey For For Management 1.5 Elect Director Lon Gorman For For Management 1.6 Elect Director Robert Greifeld For For Management 1.7 Elect Director Glenn H. Hutchins For For Management 1.8 Elect Director Birgitta Kantola For For Management 1.9 Elect Director Essa Kazim For For Management 1.10 Elect Director John D. Markese For For Management 1.11 Elect Director Hans Munk Nielsen For For Management 1.12 Elect Director Thomas F. O'Neill For For Management 1.13 Elect Director James S. Riepe For For Management 1.14 Elect Director Michael R. Splinter For For Management 1.15 Elect Director Lars Wedenborn For For Management 1.16 Elect Director Deborah L. Wince-Smith For For Management 2 Ratify Auditors For For Management NATIONWIDE HEALTH PROPERTIES, INC. Ticker: NHP Security ID: 638620104 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William K. Doyle For For Management 1.2 Elect Director Richard I. Gilchrist For For Management 1.3 Elect Director Robert D. Paulson For For Management 1.4 Elect Director Jeffrey L. Rush For For Management 1.5 Elect Director Keith P. Russell For For Management 2 Ratify Auditors For For Management NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Nuti For For Management 1.2 Elect Director Gary Daichendt For For Management 1.3 Elect Director Robert P. DeRodes For For Management 1.4 Elect Director Quincy Allen For For Management 1.5 Elect Director Richard L. Clemmer For For Management 2.0 Ratify Auditors For For Management NICE-SYSTEMS LTD. Ticker: NICE Security ID: 653656108 Meeting Date: JUL 29, 2008 Meeting Type: Annual Record Date: JUN 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ron Gutler as Director For For Management 2 Elect Joseph Atzmon as Director For For Management 3 Elect Rimon Ben-Shaoul as Director For For Management 4 Elect Yoseph Dauber as Director For For Management 5 Elect John Hughes as Director For For Management 6 Elect David Kostman as Director For For Management 7 Approve Remuneration of Directors, For For Management Excluding External Directors 8 Approve Remuneration of Directors, For For Management Including External Directors 9 Approve Special Annual Fee to the For For Management Chairman of the Board 10 Reappoint Kost Forer Gabbay & Kasierer For For Management as Auditors and Authorize Board to Fix Their Remuneration NOBLE CORPORATION Ticker: NE Security ID: G65422100 Meeting Date: MAR 17, 2009 Meeting Type: Special Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Country of Incorporation to For For Management Switzerland Through a Scheme of Arrangement 2 Adjourn Meeting For For Management NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Payment Of A Dividend For For Management Through A Reduction Of Thepar Value Of The Shares In An Amount Equal To Swiss Francs 0.25 2.1 Director Julie H. Edwards For For Management 2.2 Director Marc E. Leland For For Management 2.3 Director David W. Williams For For Management 3 Approval Of The Appointment Of For For Management Pricewaterhousecoopers Llp Asnoble Corporation S Independent Registered Public Accountingfirm For 2009 4 Amend Articles Re: (Non-Routine) For For Management NORDSON CORP. Ticker: NDSN Security ID: 655663102 Meeting Date: FEB 17, 2009 Meeting Type: Annual Record Date: DEC 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward P. Campbell For For Management 1.2 Elect Director William W. Colville For For Management 1.3 Elect Director David W. Ignat For For Management 1.4 Elect Director William P. Madar For For Management 1.5 Elect Director Michael J. Merriman, Jr. For Withhold Management 2.0 Ratify Auditors For For Management NV ENERGY INC Ticker: NVE Security ID: 67073Y106 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan F. Clark For For Management 1.2 Elect Director Theodore J. Day For For Management 1.3 Elect Director Stephen E. Frank For For Management 1.4 Elect Director Maureen T. Mullarkey For For Management 1.5 Elect Director Donald D. Snyder For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James C. Day For For Management 2 Elect Director Julie H. Edwards For For Management 3 Elect Director William L. Ford For For Management 4 Elect Director John W. Gibson For For Management 5 Elect Director David L. Kyle For For Management 6 Elect Director Bert H. Mackie For For Management 7 Elect Director Jim W. Mogg For For Management 8 Elect Director Pattye L. Moore For For Management 9 Elect Director Gary D. Parker For For Management 10 Elect Director Eduardo A. Rodriguez For For Management 11 Elect Director David J. Tippeconnic For For Management 12 Ratify Auditors For For Management PARAMETRIC TECHNOLOGY CORP. Ticker: PMTC Security ID: 699173209 Meeting Date: MAR 4, 2009 Meeting Type: Annual Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald K. Grierson For For Management 1.2 Elect Director James E. Heppelmann For For Management 1.3 Elect Director Oscar B. Marx, III For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George P. Carter For Withhold Management 1.2 Elect Director Jerry Franklin For Withhold Management 1.3 Elect Director Eunice S. Groark For For Management 1.4 Elect Director James A. Thomas For Withhold Management 2 Ratify Auditors For For Management PEPCO HOLDINGS, INC. Ticker: POM Security ID: 713291102 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack B. Dunn, IV For Withhold Management 1.2 Elect Director Terence C. Golden For For Management 1.3 Elect Director Patrick T. Harker For For Management 1.4 Elect Director Frank O. Heintz For Withhold Management 1.5 Elect Director Barbara J. Krumsiek For For Management 1.6 Elect Director George F. MacCormack For For Management 1.7 Elect Director Lawrence C. Nussdorf For For Management 1.8 Elect Director Joseph M. Rigby For For Management 1.9 Elect Director Frank K. Ross For Withhold Management 1.10 Elect Director Pauline A. Schneider For Withhold Management 1.11 Elect Director Lester P. Silverman For For Management 2 Ratify Auditors For For Management PEPSIAMERICAS, INC. Ticker: PAS Security ID: 71343P200 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert M. Baum For For Management 1.2 Elect Director Richard G. Cline For For Management 1.3 Elect Director Michael J. Corliss For For Management 1.4 Elect Director Pierre S. du Pont For For Management 1.5 Elect Director Archie R. Dykes For For Management 1.6 Elect Director Jarobin Gilbert, Jr. For For Management 1.7 Elect Director James R. Kackley For For Management 1.8 Elect Director Matthew M. McKenna For For Management 1.9 Elect Director Robert C. Pohlad For For Management 1.10 Elect Director Deborah E. Powell For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PETSMART Ticker: PETM Security ID: 716768106 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rita V. Foley For For Management 2 Elect Director Joseph S. Hardin, Jr. For For Management 3 Elect Director Amin I. Khalifa For For Management 4 Declassify the Board of Directors For For Management 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management QUESTAR CORP. Ticker: STR Security ID: 748356102 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith O. Rattie For For Management 1.2 Elect Director Harris H. Simmons For For Management 1.3 Elect Director M. W. Scoggins For For Management 1.4 Elect Director James A. Harmon For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend Director/Officer Liability and For For Management Indemnification 5 Increase Authorized Common Stock For For Management 6 Eliminate a Provision Imposing Limits For For Management on Issuance of Preferred Stock 7 Amend Executive Incentive Bonus Plan For For Management 8 Require a Majority Vote for the None For Shareholder Election of Directors 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 19, 2009 Meeting Type: Annual Record Date: DEC 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shelley Broader For For Management 1.2 Elect Director Francis S. Godbold For For Management 1.3 Elect Director H.William Habermeyer,Jr For For Management 1.4 Elect Director Chet Helck For For Management 1.5 Elect Director Thomas A. James For For Management 1.6 Elect Director Paul C. Reilly For For Management 1.7 Elect Director Robert P. Saltzman For For Management 1.8 Elect Director Kenneth A. Shields For For Management 1.9 Elect Director Hardwick Simmons For For Management 1.10 Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Amend Restricted Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas W. Gimbel For For Management 1.2 Elect Director Douglas M. Hayes For Withhold Management 1.3 Elect Director Franklin R. Johnson For For Management 1.4 Elect Director Leslie A. Waite For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management SATYAM COMPUTER SERVICES LTD Ticker: SAY Security ID: 804098101 Meeting Date: AUG 26, 2008 Meeting Type: Annual Record Date: JUL 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 TO RECEIVE, CONSIDER AND ADOPT: THE For Did Not Vote Management AUDITED BALANCE SHEET AS OF MARCH 31, 2008. 2 TO RECEIVE, CONSIDER AND ADOPT: THE For Did Not Vote Management AUDITED PROFIT AND LOSS ACCOUNT FOR THE YEAR ENDED ON THAT DATE. 3 TO RECEIVE, CONSIDER AND ADOPT: THE For Did Not Vote Management AUDITORS REPORT, THEREON. 4 TO RECEIVE, CONSIDER AND ADOPT: THE For Did Not Vote Management DIRECTORS REPORT. 5 TO DECLARE DIVIDEND ON EQUITY SHARES. For Did Not Vote Management 6 APPROVAL TO REAPPOINT PROF. M. RAMMOHAN For Did Not Vote Management RAO, AS DIRECTOR. 7 APPROVAL TO REAPPOINT MR. VINOD K. For Did Not Vote Management DHAM, AS DIRECTOR. 8 RATIFY AUDITORS For Did Not Vote Management 9 RESOLVED THAT MR. B. RAMALINGA RAJU, IS For Did Not Vote Management REAPPOINTED AS CHAIRMAN AND DIRECTOR OF THE COMPANY FOR A FURTHER PERIOD OF FIVE YEARS. 10 RESOLVED THAT MR. B. RAMA RAJU, IS For Did Not Vote Management REAPPOINTED AS MANAGING DIRECTOR OF THE COMPANY FOR A FURTHER PERIOD OF FIVE YEARS. 11 RESOLVED THAT THE CONSENT OF THE For Did Not Vote Management COMPANY BE AND IS HEREBY ACCORDED FOR THE PAYMENT OF REMUNERATION TO THE DIRECTORS. SHANDA INTERACTIVE ENTERTAINMENT LIMITED Ticker: SNDA Security ID: 81941Q203 Meeting Date: DEC 8, 2008 Meeting Type: Annual Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: TIANQIAO CHEN 2 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: DANIAN CHEN 3 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: QIANQIAN LUO 4 ELECT THE DIRECTOR FOR THE ENSUING For For Management YEAR: JINGSHENG HUANG 5 ELECT THE DIRECTOR FOR THE ENSUING For For Management YEAR: CHENGYU XIONG 6 ELECT THE DIRECTOR FOR THE ENSUING For For Management YEAR: BRUNO WU 7 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: QUNZHAO TAN 8 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: GRACE WU SPX CORP. Ticker: SPW Security ID: 784635104 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher J. Kearny For For Management 1.2 Elect Director Martha B. Wyrsch For For Management 2 Ratify Auditors For For Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark C. Miller For For Management 1.2 Elect Director Jack W. Schuler For For Management 1.3 Elect Director Thomas D. Brown For For Management 1.4 Elect Director Rod F. Dammeyer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director Jonathan T. Lord, M.D. For For Management 1.7 Elect Director John Patience For For Management 1.8 Elect Director Ronald G. Spaeth For For Management 2 Ratify Auditors For For Management SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: 868157108 Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold J. Bouillion For For Management 1.2 Elect Director Enoch L. Dawkins For For Management 1.3 Elect Director James M. Funk For For Management 1.4 Elect Director Terence E. Hall For For Management 1.5 Elect Director E.E. 'Wyn' Howard, III For For Management 1.6 Elect Director Justin L. Sullivan For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management SYBASE, INC. Ticker: SY Security ID: 871130100 Meeting Date: APR 14, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Chen For For Management 1.2 Elect Director Richard C. Alberding For Withhold Management 1.3 Elect Director Michael A. Daniels For Withhold Management 1.4 Elect Director Alan B. Salisbury For Withhold Management 1.5 Elect Director Jack E. Sum For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management TECH DATA CORP. Ticker: TECD Security ID: 878237106 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kathleen Misunas For Withhold Management 1.2 Elect Director Thomas I. Morgan For Withhold Management 1.3 Elect Director Steven A. Raymund For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Approve Omnibus Stock Plan For For Management UDR, INC. Ticker: UDR Security ID: 902653104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katherine A. Cattanach For For Management 1.2 Elect Director Eric J. Foss For For Management 1.3 Elect Director Robert P. Freeman For For Management 1.4 Elect Director Jon A. Grove For For Management 1.5 Elect Director James D. Klingbeil For For Management 1.6 Elect Director Robert C. Larson For For Management 1.7 Elect Director Thomas R. Oliver For For Management 1.8 Elect Director Lynne B. Sagalyn For For Management 1.9 Elect Director Mark J. Sandler For For Management 1.10 Elect Director Thomas W. Toomey For For Management 1.11 Elect Director Thomas C. Wajnert For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management UNDER ARMOUR, INC. Ticker: UA Security ID: 904311107 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director Byron K. Adams, Jr. For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director A.B. Krongard For For Management 1.6 Elect Director William R. McDermott For For Management 1.7 Elect Director Harvey L. Sanders For For Management 1.8 Elect Director Thomas J. Sippel For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Other Business For Against Management VARIAN MEDICAL SYSTEMS INC Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy E. Guertin For For Management 1.2 Elect Director David W. Martin, Jr For For Management 1.3 Elect Director R. Naumann-Etienne For For Management 1.4 Elect Director V. Thyagarajan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management VERTEX PHARMACEUTICALS INC. Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger W. Brimblecombe For For Management 1.2 Elect Director Bruce I. Sachs For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Wilbur H. Gantz For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director William K. Hall For For Management 1.5 Elect Director Richard L. Keyser For For Management 1.6 Elect Director Stuart L. Levenick For For Management 1.7 Elect Director John W. McCarter, Jr. For For Management 1.8 Elect Director Neil S. Novich For For Management 1.9 Elect Director Michael J. Roberts For For Management 1.10 Elect Director Gary L. Rogers For For Management 1.11 Elect Director James T. Ryan For For Management 1.12 Elect Director James D. Slavik For For Management 1.13 Elect Director Harold B. Smith For For Management 2 Ratify Auditors For For Management WESTAMERICA BANCORPORATION Ticker: WABC Security ID: 957090103 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Etta Allen For For Management 1.2 Elect Director Louis E. Bartolini For For Management 1.3 Elect Director E. Joseph Bowler For For Management 1.4 Elect Director Arthur C. Latno, Jr. For Withhold Management 1.5 Elect Director Patrick D. Lynch For Withhold Management 1.6 Elect Director Catherine Cope MacMillan For For Management 1.7 Elect Director Ronald A. Nelson For Withhold Management 1.8 Elect Director David L. Payne For For Management 1.9 Elect Director Edward B. Sylvester For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote on Executive Compensation For Against Management WESTERN DIGITAL CORP. Ticker: WDC Security ID: 958102105 Meeting Date: NOV 6, 2008 Meeting Type: Annual Record Date: SEP 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter D. Behrendt For For Management 2 Elect Director Kathleen A. Cote For For Management 3 Elect Director John F. Coyne For For Management 4 Elect Director Henry T. DeNero For For Management 5 Elect Director William L. Kimsey For For Management 6 Elect Director Michael D. Lambert For For Management 7 Elect Director Matthew E. Massengill For For Management 8 Elect Director Roger H. Moore For For Management 9 Elect Director Thomas E. Pardun For For Management 10 Elect Director Arif Shakeel For For Management 11 Amend Qualified Employee Stock Purchase For For Management Plan 12 Ratify Auditors For For Management WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924F106 Meeting Date: MAR 5, 2009 Meeting Type: Annual Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Barnes For For Management 1.2 Elect Director George P. Clancy, Jr. For For Management 1.3 Elect Director James H. DeGraffenreidt, For For Management Jr. 1.4 Elect Director James W. Dyke, Jr. For For Management 1.5 Elect Director Melvyn J. Estrin For For Management 1.6 Elect Director James F. Lafond For For Management 1.7 Elect Director Debra L. Lee For For Management 1.8 Elect Director Terry D. McCallister For For Management 1.9 Elect Director Karen Hastie Williams For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder XTO ENERGY INC Ticker: XTO Security ID: 98385X106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Phillip R. Kevil For For Management 2.2 Elect Director Herbert D. Simons For Against Management 2.3 Elect Director Vaughn O. Vennerberg II For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
